Exhibit 10.1

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 19, 2014

among

AMERICAN INTERNATIONAL GROUP, INC.,

The Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

Each Several L/C Agent Party Hereto

 

 

J.P. MORGAN SECURITIES LLC,

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

CITIBANK, N.A.,

as Syndication Agent

 

 

SANTANDER BANK, NATIONAL ASSOCIATION

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

CREDIT SUISSE AG, NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS BANK USA

MORGAN STANLEY SENIOR FUNDING, INC.

ROYAL BANK OF CANADA

STANDARD CHARTERED BANK

THE ROYAL BANK OF SCOTLAND PLC

U.S. BANK NATIONAL ASSOCIATION

UBS SECURITIES LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

   Defined Terms.      1   

SECTION 1.02.

   Terms Generally; Provisions Relating to the European Monetary Union.      24
  

SECTION 1.03.

   Accounting Terms and Determinations.      25   

SECTION 1.04.

   Currencies; Currency Equivalents.      25   

ARTICLE II THE CREDITS

     26   

SECTION 2.01.

   Commitments.      26   

SECTION 2.02.

   Loans and Borrowings.      26   

SECTION 2.03.

   Requests for Borrowings.      27   

SECTION 2.04.

   Funding of Borrowings.      28   

SECTION 2.05.

   Interest Elections.      28   

SECTION 2.06.

   Termination and Reduction of Commitments.      30   

SECTION 2.07.

   Repayment of Loans; Evidence of Debt.      30   

SECTION 2.08.

   Prepayment of Loans.      31   

SECTION 2.09.

   Fees.      32   

SECTION 2.10.

   Interest.      33   

SECTION 2.11.

   Alternate Rate of Interest.      34   

SECTION 2.12.

   Increased Costs.      34   

SECTION 2.13.

   Break Funding Payments.      35   

SECTION 2.14.

   Taxes.      36   

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.      39   

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders.      40   

SECTION 2.17.

   Increase in Commitments.      41   

SECTION 2.18.

   Defaulting Lenders.      42   

SECTION 2.19.

   Designation of Subsidiary Borrowers.      44   

SECTION 2.20.

   Letters of Credit.      46   

SECTION 2.21.

   Converting Lenders.      58   

SECTION 2.22.

   Non-NAIC Approved Banks.      59   

SECTION 2.23.

   Extension of Termination Date.      60   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     62   

SECTION 3.01.

   Organization; Powers.      62   

SECTION 3.02.

   Authorization; Enforceability.      63   

SECTION 3.03.

   Governmental Authorizations.      63   

SECTION 3.04.

   No Contravention.      63   

SECTION 3.05.

   Financial Statements; No Material Adverse Change.      63   

SECTION 3.06.

   Litigation and Environmental Matters.      63   

SECTION 3.07.

   Compliance with Laws.      64   

SECTION 3.08.

   No Default.      64   

SECTION 3.09.

   Investment Company Status.      64   

SECTION 3.10.

   Taxes.      64   

SECTION 3.11.

   ERISA.      64   

SECTION 3.12.

   Disclosure.      65   

SECTION 3.13.

   Margin Regulations.      65   

SECTION 3.14.

   Certain Representations by Subsidiary Borrowers.      65   

SECTION 3.15.

   Anti-Corruption Laws or Applicable Sanctions.      65   

 

- i -



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS

     66   

SECTION 4.01.

   Closing Date.      66   

SECTION 4.02.

   Each Credit Event.      67   

ARTICLE V AFFIRMATIVE COVENANTS

     68   

SECTION 5.01.

   Financial Statements and Other Information.      68   

SECTION 5.02.

   Notices of Material Events.      69   

SECTION 5.03.

   Existence; Conduct of Business.      69   

SECTION 5.04.

   Payment of Obligations.      70   

SECTION 5.05.

   Maintenance of Properties.      70   

SECTION 5.06.

   Books and Records.      70   

SECTION 5.07.

   Inspection Rights.      70   

SECTION 5.08.

   Compliance with Laws.      70   

SECTION 5.09.

   Insurance.      70   

SECTION 5.10.

   Use of Proceeds and Letters of Credit.      71   

ARTICLE VI NEGATIVE COVENANTS

     71   

SECTION 6.01.

   Liens.      71   

SECTION 6.02.

   Fundamental Changes.      73   

SECTION 6.03.

   Lines of Business.      73   

SECTION 6.04.

   Transactions with Affiliates.      73   

SECTION 6.05.

   Financial Covenants.      74   

SECTION 6.06.

   Use of Proceeds in Compliance with Sanctions Laws.      74   

ARTICLE VII EVENTS OF DEFAULT

     74   

ARTICLE VIII AGENTS

     76   

ARTICLE IX MISCELLANEOUS

     79   

SECTION 9.01.

   Notices.      79   

SECTION 9.02.

   Waivers; Amendments.      79   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver.      80   

SECTION 9.04.

   Successors and Assigns.      82   

SECTION 9.05.

   Survival.      85   

SECTION 9.06.

   Counterparts; Integration; Effectiveness.      85   

SECTION 9.07.

   Severability.      85   

SECTION 9.08.

   Payments Set Aside.      86   

SECTION 9.09.

   Right of Setoff.      86   

SECTION 9.10.

   Governing Law; Jurisdiction; Consent to Service of Process.      86   

SECTION 9.11.

   WAIVER OF JURY TRIAL.      87   

SECTION 9.12.

   Headings.      87   

SECTION 9.13.

   Confidentiality.      87   

SECTION 9.14.

   USA PATRIOT Act.      88   

SECTION 9.15.

   No Advisory or Fiduciary Relationships.      88   

SECTION 9.16.

   Effect of Amendment and Restatement.      89   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE X GUARANTEE

     89   

SECTION 10.01.

   Guarantee.      89   

SECTION 10.02.

   Obligations Unconditional.      89   

SECTION 10.03.

   Reinstatement.      90   

SECTION 10.04.

   Subrogation.      90   

SECTION 10.05.

   Remedies.      90   

SECTION 10.06.

   Continuing Guarantee.      90   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

     

SCHEDULE 2.01

   Commitments   

SCHEDULE 2.01A

   Existing Operating Indebtedness   

SCHEDULE 2.01B

   Existing Letters of Credit   

SCHEDULE 9.01

   Notice Information   

EXHIBITS

     

EXHIBIT A

   Form of Assignment and Assumption   

EXHIBIT B-1

   Form of Subsidiary Borrower Designation   

EXHIBIT B-2

   Form of Subsidiary Borrower Termination Notice   

EXHIBIT C

   Form of Promissory Note   

EXHIBIT D

   Forms of U.S. Tax Certificates   

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 19, 2014 among
AMERICAN INTERNATIONAL GROUP, INC., the SUBSIDIARY BORROWERS party hereto, the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
each SEVERAL L/C AGENT party hereto (this “Agreement”).

The Company (as defined below) is a party to the Four-Year Credit Agreement
dated as of October 5, 2012 (as heretofore modified and supplemented and in
effect on the date hereof, the “Existing Four-Year Credit Agreement”) with
several banks and other financial institutions or entities parties as lenders
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and each Several
L/C Agent party thereto. The parties to the Existing Four-Year Credit Agreement
have agreed to amend the Existing Four-Year Credit Agreement in certain respects
and to restate the Existing Four-Year Credit Agreement as so amended as provided
in this Agreement (and, in that connection, one or more lenders not currently
party to the Existing Four-Year Credit Agreement may become party as lenders
hereunder), effective upon the satisfaction of certain conditions precedent set
forth in Section 4.01. Accordingly, the parties hereto agree that on the Closing
Date (as defined below) the Existing Four-Year Credit Agreement shall be amended
and restated as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.23(c).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 9.01, or such other address as the Administrative Agent may
from time to time notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” means a Lender that (a) is not obligated to issue a particular
Several Letter of Credit because of one or more of the events or circumstances
described in Sections 2.20(a)(iii)(A) or (B) and (b) has elected not to issue
such Several Letter of Credit as a result of one or more of such events or
circumstances.

 

Credit Agreement



--------------------------------------------------------------------------------

- 2 -

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that United States Department of the Treasury shall not be deemed to be an
Affiliate of any Loan Party for purposes of this Agreement.

“Agents” means each of the Administrative Agent, the Syndication Agent and the
Several L/C Agents.

“Aggregate Dollar Equivalent Amount” has the meaning assigned to such term in
Section 2.08(b).

“Agreed Foreign Currency” means, at any time, any of Sterling, Euro, Yen, and,
with the agreement of each Lender, any other Foreign Currency, so long as, in
respect of any such specified Currency, at such time (a) such Currency is dealt
with in the London interbank deposit market, (b) such Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no central bank or other governmental authorization in the country of
issue of such Currency (including, in the case of the Euro, any authorization by
the European Central Bank) is required to permit use of such Currency by any
Lender for making any Loan or issuing any Letter of Credit or making any
disbursement with respect thereto hereunder and/or to permit the Company to
borrow and repay the principal thereof and to pay the interest thereon and, in
the case of any Letter of Credit denominated in any such Currency, to permit the
Company to reimburse the applicable Lenders for any such disbursement or pay
interest thereon and/or to permit any Lender to acquire a participation interest
therein, unless such authorization has been obtained and is in full force and
effect.

“Agreement Value” means, for each Swap Contract, on any date of determination,
the maximum aggregate amount (giving effect to any netting agreements and
netting amounts arising out of intercompany Swap Contracts) that the Company or
any Subsidiary would be required to pay if such Swap Contract were terminated on
such date.

“Alternate Base Rate” means, for any day, a rate per annum (which shall not be
less than zero) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50% and
(c) the Adjusted LIBO Rate for Dollar deposits for a one month Interest Period
(the “Relevant LIBO Rate”) on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%; provided that, for avoidance
of doubt, the Relevant LIBO Rate for any day shall be based on the appropriate
rate per annum at approximately 11:00 a.m. London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Relevant LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, (a) with respect to any Lender in respect of any
indemnity claim under Section 9.03(c) arising out of an act or omission of any
Several L/C Agent under this Agreement, the NAIC Tranche Applicable Percentage
or the Non-NAIC Tranche Applicable Percentage, as applicable, of such Lender,
(b) with respect to any Lender in respect of any indemnity claim under
Section 9.03(c) arising out of an act or omission of the Administrative Agent or
the Syndication Agent under this Agreement, the percentage of the total
Commitments represented by such Lender’s Commitments, and (c) otherwise with
respect to any Lender and any Class of Commitments or

 

Credit Agreement



--------------------------------------------------------------------------------

- 3 -

 

Loans, the percentage of the total Commitments of such Class represented by such
Lender’s Commitment of such Class. If the Commitments of any Class have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments of such Class most recently in effect, giving effect to any
assignments. The Applicable Percentage of a Lender may be adjusted in accordance
with the provisions of this Agreement, including as a result of a Commitment
Increase under Section 2.17 and the provisions regarding Defaulting Lenders.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan, with respect to the Letter of Credit fees payable pursuant to
Section 2.09(b), or with respect to the commitment fees payable pursuant to
Section 2.09(a), as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurocurrency Spread”, “Letter of Credit
Fee Rate” or “Commitment Fee Rate”, respectively, based upon the Index Debt
Rating by Moody’s and S&P, respectively, applicable on such date:

 

Index Debt Ratings

   ABR
Spread     Eurocurrency
Spread     Letter of
Credit
Fee Rate     Commitment
Fee Rate  

Category 1

³ AA- / Aa3

     0 %      0.875 %      0.750 %      0.060 % 

Category 2

A+ / A1

     0 %      1.000 %      0.875 %      0.080 % 

Category 3

A / A2

     0.125 %      1.125 %      1.00 %      0.100 % 

Category 4

A- / A3

     0.250 %      1.250 %      1.125 %      0.125 % 

Category 5

BBB+ / Baa1

     0.375 %      1.375 %      1.250 %      0.175 % 

Category 6

£ BBB / Baa2 or unrated

     0.625 %      1.625 %      1.500 %      0.250 % 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect an Index Debt Rating (other than by reason of the circumstances referred
to in the penultimate sentence of this definition), then such rating agency
shall be deemed to have established an Index Debt Rating in Category 6; (b) if
the Index Debt Rating established or deemed to have been established by Moody’s
and S&P shall fall within different rating levels (and, for purposes hereof, a
rating level shall be the comparable rating level for the Moody’s rating and the
S&P’s rating (i.e., ratings of A-/A3 are the same rating level)), the Applicable
Rate shall be based on the higher of the two ratings, provided that if one of
the two ratings is two or more rating levels lower than the other, the
Applicable Rate shall be determined by reference to the rating level next above
that of the lower of the two ratings; and (c) if the Index Debt Rating
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.02 or otherwise. Initially, commencing on the
Closing Date, the Applicable Rate shall be deemed to be in Category 4 above.
Each change in the Applicable Rate resulting from a publicly announced change in
the Index Debt Ratings shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings

 

Credit Agreement



--------------------------------------------------------------------------------

- 4 -

 

from such rating agency and, pending the effectiveness of any such amendment,
the Applicable Rate shall be determined by reference to the ratings most
recently in effect prior to such change or cessation. At any time an Event of
Default has occurred and is continuing, the Applicable Rate shall be deemed to
be in Category 6.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 9.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.17.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means any of the Company and the Subsidiary Borrowers, as the context
may require, and “Borrowers” means all of the foregoing. References herein to
the “applicable Borrower” with respect to any Borrowing or Loan shall refer to
that Borrower to which such Loan or Borrowing is (or is to be, as applicable)
made by the Lenders.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans denominated in the same
Currency, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

 

Credit Agreement



--------------------------------------------------------------------------------

- 5 -

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in New York City are authorized or required by Law to remain closed;
provided that, (i) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open (x) for
dealings in deposits denominated in the Currency of the applicable Borrowing in
the London interbank market and (y) for general business in London and (ii) if
such day relates to a Borrowing or continuation of, a payment or prepayment of
principal of or interest on, or the Interest Period for, any Borrowing
denominated in any Foreign Currency, or to a notice by the Borrower with respect
to any such Borrowing, continuation, payment, prepayment or Interest Period, the
term “Business Day” shall also exclude any day that is not a day on which
(i) commercial banks and the London foreign exchange market settle payments in
the Principal Financial Center for such Foreign Currency or (ii) the TARGET2
payment system is open for the settlement of payments in Euros.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral” means, with respect to any Letter of Credit of any Class,
deposit account balances maintained with the Administrative Agent, denominated
in Dollars and pledged, as collateral, to the Administrative Agent for the
benefit of the Lenders of such Class in an amount equal to the Outstanding
Amount of the corresponding L/C Obligations with respect to such Letter of
Credit.

“Cash Collateralize” has the meaning specified in Section 2.20(g). Derivatives
of “Cash Collateralize” shall have corresponding meanings.

“Catastrophe Bond” means any note, bond or other instrument of Indebtedness or
any Swap Contract or other similar agreement which has a catastrophe, weather or
other risk feature linked to payments thereunder.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), shall own, directly or indirectly,
beneficially or of record, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time be occupied by persons who
were not (i) nominated by the board of directors of the Company or
(ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

Credit Agreement



--------------------------------------------------------------------------------

- 6 -

 

“Class”, when used in reference to any Loan or Borrower, refers to whether such
Loan, or the Loans comprising such Borrowing, are NAIC Tranche Loans or Non-NAIC
Tranche Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a NAIC Tranche Commitment or a Non-NAIC Tranche Commitment.

“Closing Date” has the meaning assigned to such term in Section 4.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the NAIC Tranche Commitment or
the Non-NAIC Tranche Commitment of such Lender, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $4,000,000,000 as of the Closing
Date.

“Commitment Increase” has the meaning assigned to such term in Section 2.17.

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.17.

“Commitment Termination Date” means the fifth anniversary of the Closing Date
(or if such date is not a Business Day, the immediately preceding Business Day).

“Commitment Termination Extension Date” has the meaning assigned to such term in
Section 2.23(a).

“Commitment Termination Extension Effective Date” has the meaning assigned to
such term in Section 2.23(d).

“Commitment Termination Extension Request” has the meaning assigned to such term
in Section 2.23(a).

“Company” means American International Group, Inc., a Delaware corporation.

“Compensation Period” has the meaning assigned to such term in Section 2.04(b).

“Confirming Bank” means, as provided in Section 2.22 with respect to any
Non-NAIC Approved Bank, any Person (including any Lender) that is an NAIC
Approved Bank and that has agreed in a written agreement to confirm Several
Letters of Credit with respect to which such Non-NAIC Approved Bank is an
issuer, which agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent (such an agreement, a “Confirming Bank Agreement”).

“Confirming Bank Agreement” has the meaning assigned to such term in the
definition of “Confirming Bank”.

“Consolidated Net Worth” means, at any date, the total shareholders’ equity of
the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from “Consolidated
Net Worth” (a) accumulated other comprehensive income (or loss) and (b) all
noncontrolling interests (as determined in accordance with the Statement of
Financial Accounting Standards No. 160, entitled “Noncontrolling Interests in
Consolidated Financial Statements”).

“Consolidated Total Capitalization” means, at any date, the sum of
(a) Consolidated Total Debt plus (b) Consolidated Net Worth.

 

Credit Agreement



--------------------------------------------------------------------------------

- 7 -

 

“Consolidated Total Debt” means, at any date, without duplication, the sum of
(a) the aggregate amount of all Indebtedness of the Company and its Subsidiaries
(excluding all Operating Indebtedness of the Company and its Subsidiaries) plus
(b) the aggregate amount of Hybrid Securities, determined on a consolidated
basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the NAIC
Tranche Credit Exposure or the Non-NAIC Tranche Credit Exposure of such Lender,
as applicable.

“Currency” means, with respect to any jurisdiction, the lawful money of such
jurisdiction.

“Current Anniversary Date” has the meaning assigned to such term in
Section 2.23(a).

“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would constitute an Event of Default.

“Default Rate” means a rate per annum equal to 2.00% plus the Alternate Base
Rate as in effect from time to time plus the Applicable Rate applicable to ABR
Loans; provided that, with respect to principal of any Eurocurrency Loan that
shall become due (whether at stated maturity, by acceleration, by prepayment or
otherwise) on a day other than the last day of the Interest Period therefor, the
“Default Rate” shall be a rate per annum equal to, for the period from and
including such due date to but excluding the last day of such Interest Period,
2.00% plus the interest rate for such Eurocurrency Loan as provided in
Section 2.10(b) and, thereafter, the rate provided for above in this definition.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its obligations in respect of Letters of Credit
(including participation obligations therein, if any, hereunder) or (iii) pay
over to the Administrative Agent, any Several L/C Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, (x) such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (y) such failure has been satisfied,
(b) has notified the Company or the Administrative Agent in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to confirm in writing in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (including in respect of the Letters of Credit) (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent of such confirmation) or
(d) has become the subject of a Bankruptcy Event.

 

Credit Agreement



--------------------------------------------------------------------------------

- 8 -

 

“Department” means, with respect to any Insurance Subsidiary, the Governmental
Authority of such Insurance Subsidiary’s jurisdiction of domicile with which
such Insurance Subsidiary is required to file its annual statutory financial
statement (including any jurisdiction of domicile deemed to be such by virtue of
a “commercially domiciled” or similar standard).

“Designated Subsidiaries” means, without duplication, (a) any Subsidiary that
has total assets in excess of 10% (or, solely for purposes of Section 6.01, 20%)
of the consolidated total assets of the Company and its Subsidiaries (based upon
and as of the date of delivery of the most recent consolidated balance sheet of
the Company furnished pursuant to Section 3.05(a) or 5.01); (b) any Subsidiary
formed or organized after the date hereof that owns, directly or indirectly,
greater than 10% (or, solely for purposes of the Section 6.01, 20%) of the
Equity Interests in any other Designated Subsidiary; and (c) each Subsidiary
Borrower (so long as it remains a Subsidiary Borrower hereunder).

“Disclosed Matters” means any matter disclosed in any Form 10-K, Form 10-Q or
Form 8-K filed by the Company with the SEC during the period from and including
January 1, 2014 to and including June 19, 2014.

“Disclosed Tax Matters” means any matters relating to taxes set forth or
accounted for in the “Federal Income Taxes” or “Income Taxes” notes, as
applicable, to the Company’s consolidated financial statements in any Form 10-Q
or 10-K filed by the Company with the SEC during the period from and including
January 1, 2008 to and including May 5, 2014.

“Dollar Equivalent” means, with respect to an amount denominated in any Foreign
Currency, the amount of Dollars that would be required to purchase such amount
of such Foreign Currency on the date two Business Days prior to the relevant
determination date (or, in the case of any determination made under
Section 2.08(b) or redenomination under the last sentence of Section 2.15(a), on
the date of determination or redenomination therein referred to), based upon the
spot selling rate at which the Administrative Agent offers to sell such Foreign
Currency for Dollars in the London foreign exchange market at approximately
11:00 a.m., London time, for delivery two Business Days later.

“Dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction of the United States, any State thereof or
the District of Columbia.

“Environmental Laws” means all federal, state, local, municipal and foreign Laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, injunctions, permits, directives, orders (including consent
orders), and legally binding requirements of any Governmental Authority, in each
case concerning the protection of the environment, natural resources, human
health and safety as it relates to any Hazardous Materials or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling,
disposal or handling of, or the arrangement for such activities with respect to,
Hazardous Materials, in each case not relating to or arising out of the
insurance or reinsurance activities of the Company or the Subsidiaries.

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of (a) actual
or alleged compliance or noncompliance with any Environmental Law, (b) the
generation, manufacture, processing, distribution, use, handling, transport,
storage, treatment, recycling or disposal of, or the arrangement for such
activities with respect to, any Hazardous Materials, (c) exposure

 

Credit Agreement



--------------------------------------------------------------------------------

- 9 -

 

to any Hazardous Materials, (d) the Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which a
liability or obligation is assumed or imposed with respect to any of the
foregoing. Liabilities of the type described above arising out of the obligation
of any Insurance Subsidiary with respect to its insurance operations shall not
constitute “Environmental Liabilities” hereunder.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) any failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the determination that any Plan is in “at-risk status” (within the
meaning of Section 430 of the Code and Section 303 of ERISA, (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (e) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Company
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the requirement that a Plan provide a
security pursuant to Section 436(f)(i) of the Code, (h) the receipt by the
Company or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Company or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, (i) the Company or any
of the Subsidiaries engaging in a “prohibited transaction” with respect to a
plan for which the Company or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Company or any such Subsidiary could otherwise be liable, (j) any other event or
condition with respect to a Plan or Multiemployer Plan that would reasonably be
expected to result in liability of the Company or any Subsidiary under Title IV
of ERISA or (k) any Foreign Benefit Event.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Euro” means the single currency of the Participating Member States of the
European Union.

“Event of Default” has the meaning assigned to such term in Article VII.

 

Credit Agreement



--------------------------------------------------------------------------------

- 10 -

 

“Excluded Taxes” means, with respect to any payment made by any Borrower, any of
the following Taxes imposed on or with respect to the Recipient: (a) Taxes
imposed on or measured by gross or net income (however denominated), franchise
Taxes, revenue Taxes and branch profits Taxes and taxes in lieu thereof
(including value-added or similar Taxes), in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) Taxes attributable to such Recipient’s
failure or inability to comply with Section 2.14(f); and (c) U.S. Federal
withholding Taxes from a Law in effect (including FATCA) on the date on which
(i) such Recipient acquires directly or indirectly its applicable ownership
interest in the Loans, Letters of Credit, participations therein or Commitments
(other than a Recipient acquiring its applicable ownership interest pursuant to
Section 2.16(b)) or (ii) such Recipient changes its lending office, except in
each case to the extent that, pursuant to Section 2.14, amounts with respect to
such Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a Recipient with respect to its applicable ownership
interest in the Loans, Letters of Credit or Commitments or to such Recipient
immediately before it changed its lending office.

“Existing Commitment Termination Date” has the meaning assigned to such term in
Section 2.23(a).

“Existing Four-Year Credit Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

“Existing Letter of Credit” means each Several Letter of Credit under (and as
defined in) the Existing Four-Year Credit Agreement outstanding as of the
Closing Date and listed on Schedule 2.01B, which, in each case, shall be deemed
issued and continued as a Several Letter of Credit hereunder pursuant to the
fourth paragraph of Section 2.20(a)(i) (and amended in accordance with the terms
hereof).

“Extending Lender” has the meaning assigned to such term in Section 2.23(b).

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official governmental interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation or rules adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, deputy treasurer or controller of the Company.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the

 

Credit Agreement



--------------------------------------------------------------------------------

- 11 -

 

intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (d) the incurrence of any liability
by the Company or any Subsidiary under applicable Law on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable Law and that would
reasonably be expected to result in the incurrence of any liability by the
Company or any of the Subsidiaries, or the imposition on the Company or any of
the Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable Law.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Currency Sublimit Dollar Amount” means $1,200,000,000 as of the Closing
Date, as such amount may be increased from time to time pursuant to
Section 2.17.

“Foreign Pension Plan” means any benefit plan maintained outside of the U.S.
primarily for the benefit of employees working outside the U.S. that under
applicable Law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

“Fund” means any investment vehicle managed by the Company or an Affiliate of
the Company and created in the ordinary course of the Company’s asset management
business or tax credit investment business for the purpose of selling and/or
holding, directly or indirectly, Equity Interests in such investment vehicle to
third parties.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“GIC” means a guaranteed investment contract or funding agreement or other
similar agreement issued by the Company or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.

“Governmental Authority” means any federal, state, local, municipal or foreign
court or governmental agency, authority, instrumentality, regulatory body
(including any board of insurance, insurance department or insurance
commissioner), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.

 

Credit Agreement



--------------------------------------------------------------------------------

- 12 -

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means any pollutant, contaminant, waste or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance,
waste or material, including petroleum, its derivatives, by-products and other
hydrocarbons, coal ash, radon gas, asbestos, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorohydrocarbons, and any substance, waste or material regulated under
any Environmental Law.

“Honor Date” has the meaning assigned to such term in Section 2.20(c)(i).

“Hybrid Securities” means (a) the Company’s 6.25% Series A-1 Junior Subordinated
Debentures, 5.75% Series A-2 Junior Subordinated Debentures, 4.875% Series A-3
Junior Subordinated Debentures, 8.175% Series A-6 Junior Subordinated
Debentures, 8.00% Series A-7 Junior Subordinated Debentures and 8.625% Series
A-8 Junior Subordinated Debentures and (b) any similar junior subordinated debt
or trust preferred securities issued by the Company or any of its Subsidiaries
after the date hereof that receive equivalent hybrid equity treatment from S&P
and Moody’s.

“ILFC” means International Lease Finance Corporation, ILFC Holdings, Inc.,
and/or any of their respective subsidiaries, as applicable.

“Increasing Lender” has the meaning assigned to such term in Section 2.17.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed
(provided that, for purposes of this clause (e), if such Person has not assumed
or otherwise become personally liable for any such Indebtedness, the amount of
the Indebtedness of such Person in connection therewith shall be limited to the
lesser of (i) the fair market value of such property and (ii) the amount of
Indebtedness secured by such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person as an account party in respect of letters of
credit and (i) all obligations of such Person in respect of bankers’
acceptances. Indebtedness shall not include: (i) any obligation of any Person to
make any payment, hold funds or securities or to segregate funds or securities
for the benefit of one or more third parties pursuant to any surety or fidelity
bond, any insurance or reinsurance contract or program, any distribution
agreement, any program administrator agreement, managing general agency
agreement, third party administrator agreement, claims services agreement or
similar insurance services agreement, or any annuity contract, variable annuity
contract or other similar agreement or instrument (including GICs and financial
guarantees), including any policyholder account, arising in the ordinary course
of any such Person’s business; (ii) all other liabilities (or guarantees
thereof) of any Person arising in the ordinary course of any such Person’s
business as an insurance company, reinsurance company (including GICs), agency,
producer or claims services company or as a provider of financial or investment
services (including GICs); (iii) obligations of any Person under Swap Contracts;
(iv) obligations of any Person

 

Credit Agreement



--------------------------------------------------------------------------------

- 13 -

 

under or arising out of any employee benefit plan, employment contract or other
similar arrangement; (v) obligations of any Person under any severance or
termination of employment agreement or plan; (vi) obligations of any Person in
respect of the sponsorship of Catastrophe Bonds transactions; (vii) utilizing
proceeds from the disposition of properties (or interests therein) generating
tax credits to secure guarantee obligations to third party investors in tax
credit Funds, or providing guarantees to third-party investors in tax credit
Funds to protect against recapture of previously-allocated tax credits occurring
after the disposition of such properties (or interests therein); or
(viii) Indebtedness of Subsidiaries that are held for sale (and accounted for as
such under GAAP) as of the date hereof. The Indebtedness of any Person shall
include the Indebtedness of any partnership (other than Indebtedness that is
nonrecourse to such Person) in which such Person is a general partner.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Loan Document and
(b) Other Taxes. For avoidance of doubt, Indemnified Taxes does not include
Taxes imposed by applicable Law on a distribution or similar payment made by a
Lender to a Person that is an owner of such Lender with respect to its ownership
interest in such Lender and distributions and similar payments made by such
owners to their owner.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Index Debt Rating” means, as of any date of determination, the rating as
determined by S&P or Moody’s of the Index Debt.

“Insurance Subsidiary” means any Subsidiary that is required to be licensed as
an insurer or reinsurer.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Payment Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of any Interest Period that is more than three months long, each day
prior to the last day of such Interest Period that occurs at intervals of three
months after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the applicable Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

 

Credit Agreement



--------------------------------------------------------------------------------

- 14 -

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590), or such
later version thereof as may be in effect at the time of issuance of such Letter
of Credit.

“Joint Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners
listed on the cover page of this Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Obligations” means, as at any date of determination, the aggregate of the
(i) NAIC Tranche L/C Obligations and (ii) Non-NAIC Tranche L/C Obligations.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument executed by such Person pursuant to Section 2.17, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that, as the context requires, “Lenders” shall include each
Several L/C Agent and each Limited Fronting Lender (if any).

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit (which for avoidance of doubt will be
deemed issued hereunder as of the Closing Date).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Several L/C Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the applicable Several L/C Agent and the Company (and, if
applicable, any Subsidiary named as an applicant in the Letter of Credit
Application) or entered into by the Company (or, if applicable, any Subsidiary)
in favor of such Several L/C Agent and relating to any such Letter of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, an interest rate per annum equal to the Screen Rate (as defined below)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of any Eurocurrency
Borrowings in Sterling, on the first day of such Interest Period), as the rate
for deposits in the applicable Currency, with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period (the “Impacted Period”) shall be an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) determined in good
faith by the Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate (for the longest
period for which such Screen Rate is available for the applicable Currency) that
is shorter than the Impacted Period and (b) the Screen Rate (for the shortest
period for which such Screen Rate is available

 

Credit Agreement



--------------------------------------------------------------------------------

- 15 -

 

for the applicable Currency) that exceeds the Impacted Period, in each case, at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Impacted Period (the “Interpolated Rate”). When determining
the rate for a period which is less than the shortest period for which the
relevant Screen Rate is available, the Screen Rate for purposes of (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any Currency, the overnight rate for the applicable
Currency determined by the Administrative Agent from such service as the
Administrative Agent may reasonably select. If the Administrative Agent shall
determine in good faith that adequate and reasonable means do not exist for
ascertaining the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the applicable Currency of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. For purposes hereof, “Screen Rate” means
the London interbank offered rate administered by the ICE Benchmark
Administration Limited displayed on Reuters Page LIBOR01 or LIBOR02 (or on any
successor or substitute page thereof, or any successor service, providing
quotations of interest rates applicable to deposits in the relevant Currency, in
the London interbank market comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time). In any event, the
“LIBO Rate” shall not be less than zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Fronting Lender” means, as provided in Section 2.20(k), (a) any NAIC
Tranche Lender (so long as it is not an Affected Lender with respect to a
particular Several Letter of Credit) that agrees that it shall be an issuer with
respect to any Affected Lender’s NAIC Tranche Applicable Percentage of a
particular Several Letter of Credit or (b) any NAIC Tranche Lender which is a
NAIC Approved Bank that agrees that it shall be an issuer with respect to any
Non-NAIC Approved Bank’s NAIC Tranche Applicable Percentage of Several Letters
of Credit outstanding and/or issued during the period that such Non-NAIC
Approved Bank is a Non-NAIC Approved Bank, in each case pursuant to a Limited
Fronting Lender Agreement.

“Limited Fronting Lender Agreement” has the meaning assigned to such term in
Section 2.20(k).

“Limited Recourse Real Estate Indebtedness” means Indebtedness of any Subsidiary
of the Company secured by Liens on any of its real property (including
investments in real property) and certain personal property related thereto;
provided that (i) the recourse of the holder of such Indebtedness (whether
direct or indirect and whether contingent or otherwise) under the instrument
creating such Liens or providing for such Indebtedness shall be limited to such
real property and personal property relating thereto; and (ii) such holder may
not under the instrument creating such Lien or providing for such Indebtedness
collect by levy of execution or otherwise against property of such Subsidiary
(other than such real property and personal property relating thereto directly
securing such Indebtedness) if such Subsidiary fails to pay such Indebtedness
when due and such holder obtains a judgment with respect thereto, except for
recourse obligations that are customary in “non-recourse” real estate
transactions.

 

Credit Agreement



--------------------------------------------------------------------------------

- 16 -

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) executed and delivered pursuant to Section 2.07(e), each Subsidiary
Borrower Designation and the Letter of Credit Documents.

“Loan Parties” means, collectively, the Company and the Subsidiary Borrowers.

“Loans” means the loans made by the Lenders under any Tranche to the Borrowers
pursuant to Section 2.01.

“Local Time” means (a) in the case of Loans denominated in any Agreed Foreign
Currency, London time and (b) in all other cases, New York time.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Change” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans, reimbursement
obligations in respect of the Letters of Credit and any Limited Recourse Real
Property Indebtedness), or obligations in respect of one or more Swap Contracts,
of any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $750,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Contract at any time shall be the Agreement
Value of such Swap Contract at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

“NAIC Approved Bank” means any Lender that is listed on the most current “Bank
List” of banks approved by the NAIC; provided that if such Lender is a Non-U.S.
Lender, such Lender is acting through the United States branch of such Lender
listed on such “Bank List”.

“NAIC Tranche” means the tranche hereunder relating to the NAIC Tranche
Commitments, the Letters of Credit issued and NAIC Tranche Loans made thereunder
and the NAIC Tranche Lenders.

“NAIC Tranche Applicable Percentage” means, with respect to any NAIC Tranche
Lender, the percentage of the total NAIC Tranche Commitments represented by such
NAIC Tranche Lender’s NAIC Tranche Commitment. If the NAIC Tranche Commitments
have terminated or expired,

 

Credit Agreement



--------------------------------------------------------------------------------

- 17 -

 

the NAIC Tranche Applicable Percentages shall be determined based upon the NAIC
Tranche Commitments most recently in effect, giving effect to any assignments.
The NAIC Tranche Applicable Percentage of a Lender may be adjusted in accordance
with the provisions of this Agreement, including as a result of a Commitment
Increase under Section 2.17 and the provisions regarding Defaulting Lenders.

“NAIC Tranche Commitment” means, with respect to each NAIC Tranche Lender, the
commitment of such Lender, (a) to make NAIC Tranche Loans in Dollars or in an
Agreed Foreign Currency and (b) to issue Several Letters of Credit in Dollars or
in an Agreed Foreign Currency (and to purchase participations therein to the
extent provided herein), expressed as an amount representing the maximum
aggregate amount of such NAIC Tranche Lender’s NAIC Tranche Credit Exposure
hereunder, as such commitment may be (i) reduced from time to time pursuant to
Section 2.06, (ii) increased from time to time pursuant to Section 2.17,
(iii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 and /or (iv) increased from time to time
pursuant to 2.21. The initial amount of each NAIC Tranche Lender’s NAIC Tranche
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
(or, in the case of any Assuming Lender, the agreement entered into by such
Assuming Lender under Section 2.17) pursuant to which such Lender shall have
assumed its NAIC Tranche Commitment, as applicable. The initial aggregate amount
of the NAIC Tranche Lenders’ NAIC Tranche Commitments is $3,790,000,000 as of
the Closing Date.

“NAIC Tranche Credit Exposure” means, with respect to any NAIC Tranche Lender at
any time, the sum of the aggregate outstanding principal amount of such NAIC
Tranche Lender’s NAIC Tranche Loans and its NAIC Tranche L/C Obligations at such
time.

“NAIC Tranche Lender” means a Lender with a NAIC Tranche Commitment or NAIC
Tranche Credit Exposure.

“NAIC Tranche Loan” means a Loan made pursuant to Section 2.01(a).

“NAIC Tranche L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit under the NAIC
Tranche plus the aggregate of all unpaid Unreimbursed Amounts under the NAIC
Tranche. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP or Article 36 of
the UCP (if applicable thereto), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. For purposes of
determining the NAIC Tranche L/C Obligations held by any NAIC Tranche Lender at
any time, such NAIC Tranche Lender shall be deemed to hold an amount equal to
the sum of (a) the aggregate amount of such Lender’s direct obligation in all
outstanding Several Letters of Credit under the NAIC Tranche, (b) its
participations (if any) in all outstanding Several Letters of Credit under the
NAIC Tranche and (c) its NAIC Tranche Applicable Percentage of all unpaid
Unreimbursed Amounts under the NAIC Tranche at such time.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.23(b).

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.20(b)(v).

“Non-NAIC Approved Bank” means, at any time, any Lender that is not a NAIC
Approved Bank.

 

Credit Agreement



--------------------------------------------------------------------------------

- 18 -

 

“Non-NAIC Tranche” means the tranche hereunder relating to the Non-NAIC Tranche
Commitments, the Letters of Credit issued and the Non-NAIC Tranche Loans made
thereunder and the Non-NAIC Tranche Lenders.

“Non-NAIC Tranche Applicable Percentage” means, with respect to any Non-NAIC
Tranche Lender, the percentage of the total Non-NAIC Tranche Commitments
represented by such Non-NAIC Tranche Lender’s Non-NAIC Tranche Commitment. If
the Non-NAIC Tranche Commitments have terminated or expired, the Non-NAIC
Tranche Applicable Percentages shall be determined based upon the Non-NAIC
Tranche Commitments most recently in effect, giving effect to any assignments.
The Non-NAIC Tranche Applicable Percentage of a Lender may be adjusted in
accordance with the provisions of this Agreement, including as a result of a
Commitment Increase under Section 2.17 and the provisions regarding Defaulting
Lenders.

“Non-NAIC Tranche Commitment” means, with respect to each Non-NAIC Tranche
Lender, the commitment of such Lender, (a) to make Non-NAIC Tranche Loans in
Dollars or in an Agreed Foreign Currency and (b) to issue Several Letters of
Credit in Dollars or in an Agreed Foreign Currency (and to purchase
participations therein to the extent provided herein), expressed as an amount
representing the maximum aggregate amount of such Non-NAIC Tranche Lender’s
Non-NAIC Tranche Credit Exposure hereunder, as such commitment may be
(i) reduced from time to time pursuant to Section 2.06, (ii) increased from time
to time pursuant to Section 2.17, (iii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and/or
(iv) reduced from time to time pursuant to 2.21. The initial amount of each
Non-NAIC Tranche Lender’s Non-NAIC Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption (or, in the case of any
Assuming Lender, the agreement entered into by such Assuming Lender under
Section 2.17) pursuant to which such Lender shall have assumed its Non-NAIC
Tranche Commitment, as applicable. The initial aggregate amount of the Non-NAIC
Tranche Lenders’ Non-NAIC Tranche Commitments is $210,000,000 as of the Closing
Date.

“Non-NAIC Tranche Credit Exposure” means, with respect to any Non-NAIC Tranche
Lender at any time, the sum of the aggregate outstanding principal amount of
such Non-NAIC Tranche Lender’s Non-NAIC Tranche Loans and its Non-NAIC Tranche
L/C Obligations at such time.

“Non-NAIC Tranche Lender” means a Lender with a Non-NAIC Tranche Commitment or
Non-NAIC Tranche Credit Exposure.

“Non-NAIC Tranche Loan” means a Loan made pursuant to Section 2.01 (b).

“Non-NAIC Tranche L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit under the Non-NAIC
Tranche plus the aggregate of all unpaid Unreimbursed Amounts under the Non-NAIC
Tranche. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP or Article 36 of
the UCP (if applicable thereto), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. For purposes of
determining the Non-NAIC Tranche L/C Obligations held by any Non-NAIC Tranche
Lender at any time, such Non-NAIC Tranche Lender shall be deemed to hold an
amount equal to the sum of (a) the aggregate amount of such Lender’s direct
obligation in all outstanding Several Letters of Credit under the Non-NAIC
Tranche, (b) its participations (if any) in all outstanding Several Letters of
Credit under the Non-NAIC Tranche and (c) its Non-NAIC Tranche Applicable
Percentage of all unpaid Unreimbursed Amounts under the Non-NAIC Tranche at such
time.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

Credit Agreement



--------------------------------------------------------------------------------

- 19 -

 

“Notice Date” has the meaning assigned to such term in Section 2.23(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company and the other Loan Parties arising under
any Loan Document or otherwise with respect to any Loans (including with respect
to principal, interest, fees and other amounts payable by the Loan Parties
thereunder) or Letters of Credit (including all L/C Obligations), whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Company, any other
Loan Party or any Affiliate thereof of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization naming such Person as
the debtor in such case, proceeding or action, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Operating Indebtedness” of any Person means, at any date, without duplication,
any Indebtedness of such Person (a) in respect of AXXX, XXX and other similar
life reserve requirements, (b) incurred in connection with repurchase agreements
and securities lending, (c) to the extent the proceeds of which are used
directly or indirectly (including for the purpose of funding portfolios that are
used to fund trusts in order) to support AXXX, XXX and other similar life
reserves, (d) to the extent the proceeds of which are used to fund discrete
customer-related assets or pools of assets (and related hedge instruments and
capital) that are at least notionally segregated from other assets and have
sufficient cash flow to pay principal and interest thereof, with insignificant
risk of other assets of such Person being called upon to make such principal and
interest payments, (e) in respect of the “Direct Investment Book” (in the case
of the Company), (f) incurred as operating leverage and existing as of June 30,
2012 and set forth in Schedule 2.01A (and any extensions, renewals, exchanges or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased, unless otherwise permitted under another clause
of this definition) or (g) incurred after June 30, 2012 that is excluded
entirely from financial leverage by both S&P and Moody’s in their evaluation of
such Person.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection solely arising from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes or Taxes imposed with respect to an
assignment or participation.

 

Credit Agreement



--------------------------------------------------------------------------------

- 20 -

 

“Outstanding Amount” means, with respect to (i) any NAIC Tranche L/C Obligations
on any date, the amount of such NAIC Tranche L/C Obligations at the close of
business on such date after giving effect to any issuance, amendment or
extension of any Letter of Credit under the NAIC Tranche occurring on such date
and any other changes in the aggregate amount of the NAIC Tranche L/C
Obligations as of such date, including such changes resulting from any
reimbursements of outstanding unpaid drawings under any Letters of Credit under
the NAIC Tranche or any reductions in the maximum amount available for drawing
under Letters of Credit under the NAIC Tranche taking effect on such date and
(ii) any Non-NAIC Tranche L/C Obligations on any date, the amount of such
Non-NAIC Tranche L/C Obligations at the close of business on such date after
giving effect to any issuance, amendment or extension of any Letter of Credit
under the Non-NAIC Tranche occurring on such date and any other changes in the
aggregate amount of the Non-NAIC Tranche L/C Obligations as of such date,
including such changes resulting from any reimbursements of outstanding unpaid
drawings under any Letters of Credit under the Non-NAIC Tranche or any
reductions in the maximum amount available for drawing under Letters of Credit
under the Non-NAIC Tranche taking effect on such date.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating L/C Issuer” means, from time to time with respect to each Several
Letter of Credit, each Affected Lender or Non-NAIC Approved Bank, as applicable,
for whose NAIC Tranche Applicable Percentage a Limited Fronting Lender has
agreed to be liable as an issuer.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means (a) Liens for taxes, assessments and governmental
charges not yet due or that are being contested in compliance with Section 5.04;
(b) bankers’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in compliance with Section 5.04; (c) pledges and deposits made in the
ordinary course of business in compliance with workmen’s compensation,
unemployment insurance and other social security Laws; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business; (e) zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Company or any Subsidiary Borrower; and (f) Liens arising in the
ordinary course of business on operating accounts (including deposit accounts
and any related securities accounts) maintained by the Company or any Subsidiary
Borrower in the ordinary course of business, including bankers’ Liens and rights
of setoff arising in connection therewith; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership, Governmental
Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 307 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

Credit Agreement



--------------------------------------------------------------------------------

- 21 -

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Quarterly Payment Date” means the last Business Day of each of March, June,
September and December in each year.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Several
L/C Agent and (c) any Lender (and, in the case of a Lender that is classified as
a partnership for U.S. Federal tax purposes, a Person treated as a beneficial
owner thereof for U.S. Federal tax purposes).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, attorneys,
accountants and other professional advisors of such Person and of such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, dumping, pumping,
emptying, escaping, injection, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment or within, at, to, under,
from or upon any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit
Exposures and unused Commitments of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. The “Required Lenders”
of a particular Tranche means Lenders having Credit Exposures and unused
Commitments under such Tranche representing more than 50% of the sum of the
total Credit Exposures and unused Commitments under such Tranche (subject to the
proviso in the preceding sentence).

“Responsible Officer” means any executive officer or Financial Officer of the
Company and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 22 -

 

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive sanctions program that extends beyond any
list of Sanctioned Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury of the United Kingdom or
the European Union, which as of the date of this Agreement would be Cuba, Iran,
North Korea, Sudan and Syria.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom or the European Union (as such list is applicable to the Company
or its Subsidiaries), (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person
described in clause (a) or (b) to the extent such Person is the target of
applicable Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom. For the avoidance of doubt, the term “sanctions” shall not
include any withholding tax under FATCA.

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the domicile of such Insurance Subsidiary for the
preparation of annual statements and other financial reports of such Insurance
Subsidiary, which are applicable to the circumstances as of the date of filing
of such statement or report.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Securities Transactions” means (a) securities lending arrangements,
(b) repurchase and reverse repurchase arrangements with respect to securities
and financial instruments and (c) other similar arrangements.

“Several L/C Agent” means (a) (except as provided in clause (b) below) JPMCB, in
its capacity as agent and attorney-in-fact for the applicable Lenders in issuing
and amending Several Letters of Credit, or any successor in such capacity
(including with respect to each Several Letter of Credit that is an Existing
Letter of Credit deemed issued hereunder as of the Closing Date for which JPMCB
is the Several L/C Agent under the Existing Four-Year Credit Agreement); and
(b) Citibank, N.A., in its capacity as agent and attorney-in-fact for the
applicable Lenders with respect to each Several Letter of Credit that is an
Existing Letter of Credit deemed issued hereunder as of the Closing Date for
which Citibank, N.A. is the Several L/C Agent under the Existing Four-Year
Credit Agreement, or any successor in such capacity. References herein to the
“applicable Several L/C Agent” with respect to any Letter of Credit shall refer
to that Several L/C Agent which is acting as agent and attorney-in-fact for the
applicable Lenders in connection with such Letter of Credit.

“Several Letter of Credit” means any Letter of Credit issued severally by the
NAIC Tranche Lenders or Non-NAIC Tranche Lenders, as the case may be.

 

Credit Agreement



--------------------------------------------------------------------------------

- 23 -

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership or managing limited liability company interests (as
applicable) are, at the time any determination is being made, owned, Controlled
or held directly or indirectly by such parent; provided that no Fund shall be a
“subsidiary” for the purpose hereof.

“Subsidiary” means any direct or indirect subsidiary of the Company.

“Subsidiary Borrower” mean each Subsidiary of the Company that shall become a
Subsidiary Borrower pursuant to Section 2.19, so long as such Subsidiary shall
remain a Subsidiary Borrower hereunder. As of the date hereof, there are no
Subsidiary Borrowers party hereto.

“Subsidiary Borrower Designation” means a Subsidiary Borrower Designation
entered into by the Company and the applicable Subsidiary of the Company,
pursuant to which such Subsidiary shall (subject to the terms and conditions of
Section 2.19) be designated as a Borrower hereunder, substantially in the form
of Exhibit B-1 or any other form approved by the Administrative Agent.

“Subsidiary Borrower Termination Notice” has the meaning assigned to such term
in Section 2.19(c).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, emission rights, spot contracts, or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement; provided that Swap Contracts shall not include (i) any right, option,
warrant or other award made under an employee benefit plan, employment contract
or other similar arrangement or (ii) any right, warrant or option or other
convertible or exchangeable security or other instrument issued by the Company
or any Subsidiary or Affiliate of the Company or any Subsidiary for capital
raising purposes.

 

Credit Agreement



--------------------------------------------------------------------------------

- 24 -

 

“Syndication Agent” means the Syndication Agent listed on the cover page of this
Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tranche” means the NAIC Tranche or the Non-NAIC Tranche, as applicable.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of a Letter of Credit or such earlier version thereof as
may be required by the applicable Governmental Authority or beneficiary.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.20(c)(i).

“U.S.” or “United States” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means each Loan Party and the Administrative Agent.

“Yen” means the lawful currency of Japan.

SECTION 1.02. Terms Generally; Provisions Relating to the European Monetary
Union. (a) The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as from time to time
amended, supplemented or otherwise modified, (c) any reference herein to any
Person shall be construed to include such Person’s

 

Credit Agreement



--------------------------------------------------------------------------------

- 25 -

 

successors and assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) Each obligation hereunder of any party hereto that is denominated in a
Currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union,
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in Euro
or such Currency, such party shall be entitled to pay or repay such amount
either in Euro or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State, provided that, with respect to any
Borrowing or Letter of Credit denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor. Without prejudice to the respective liabilities of
the Borrowers to the Lenders and of the Lenders to the Borrower under or
pursuant to this Agreement, each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time agree in writing with the Borrower as shall be necessary or
appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the date hereof.

SECTION 1.03. Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.04. Currencies; Currency Equivalents. At any time, any reference in
the definition of the term “Agreed Foreign Currency” or in any other provision
of this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as otherwise expressly provided in
this Agreement, for purposes of determining (i) whether the amount of any
Borrowing, together with all other Borrowings then outstanding or to be borrowed
at the same time as such Borrowing, would exceed the aggregate amount of the
Commitments, (ii) the aggregate unutilized amount of the Commitments (iii) the
outstanding aggregate principal amount of Borrowings and (iv) the NAIC Tranche
Credit Exposure or Non-NAIC Tranche Credit Exposure, the outstanding principal
amount of any Borrowing or Letter of Credit that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing or Letter of Credit, as applicable,
determined as of the date of such Borrowing (determined in accordance with the
last sentence

 

Credit Agreement



--------------------------------------------------------------------------------

- 26 -

 

of the definition of the term “Interest Period”) or issuance of such Letter of
Credit, as the case may be. Wherever in this Agreement in connection with a
Borrowing, Loan or Letter of Credit an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Loan or Letter of
Credit is denominated in a Foreign Currency, such amount shall be the relevant
Foreign Currency Equivalent of such Dollar amount (rounded to the nearest 1,000
units of such Foreign Currency).

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each NAIC Tranche Lender agrees to make NAIC Tranche Loans in Dollars or in
any Agreed Foreign Currency to one or more of the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s NAIC Tranche Credit Exposure exceeding such Lender’s
NAIC Tranche Commitment, (ii) the total NAIC Tranche Credit Exposures exceeding
the total NAIC Tranche Commitments or (iii) the Dollar Equivalent of the total
Credit Exposure (net of any amounts Cash Collateralized with respect thereto)
denominated in an Agreed Foreign Currency exceeding the Foreign Currency
Sublimit Dollar Amount and (b) each Non-NAIC Tranche Lender agrees to make
Non-NAIC Tranche Loans in Dollars or in any Agreed Foreign Currency to one or
more of the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Non-NAIC
Tranche Credit Exposure exceeding such Lender’s Non-NAIC Tranche Commitment,
(ii) the total Non-NAIC Tranche Credit Exposures exceeding the total Non-NAIC
Tranche Commitments or (iii) the Dollar Equivalent of the total Credit Exposure
(net of any amounts Cash Collateralized with respect thereto) denominated in an
Agreed Foreign Currency exceeding the Foreign Currency Sublimit Dollar Amount.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Loans under each Tranche.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Type and Currency made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
For the avoidance of doubt, Borrowings may at the option of the applicable
Borrower be requested, and Loans may be made and remain outstanding, on a
non-pro rata basis as between the Tranches. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans denominated in a single Currency as
the applicable Borrower may request in accordance herewith. Each ABR Loan shall
be denominated in Dollars. Each Lender at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurocurrency Borrowing, such Borrowing shall be in
an aggregate amount of $10,000,000 or a larger multiple of $1,000,000. At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount equal to $10,000,000 or a larger multiple of $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to

 

Credit Agreement



--------------------------------------------------------------------------------

- 27 -

 

the entire unused balance of the total Commitments of the applicable Class or
that is required to finance the reimbursement of an Unreimbursed Amount as
contemplated by Section 2.20(c)(i). Borrowings of more than one Type, Class and
Currency may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurocurrency Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request, or to
elect to convert to or continue as a Eurocurrency Borrowing, any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in an Agreed Foreign
Currency, not later than 11:00 a.m., London time, three Business Days before the
date of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but, in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing) by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower and
(if such Borrower is not the Company) the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the identity of the applicable Borrower;

(ii) the relevant Tranche under which such Borrowing is to be made;

(iii) the aggregate amount and Currency of the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.04.

If no election as to the Currency of a Borrowing is specified, then the
requested Borrowing shall be denominated in Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing, unless an Agreed Foreign Currency has been specified, in which case
the requested Borrowing shall be a Eurocurrency Borrowing denominated in such
Agreed Foreign Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section (but, in the case
of an ABR Borrowing, not later than 11:30 a.m., New York City time, on the date
of the requested Borrowing, provided that the Administrative Agent shall have
received a written Borrowing Request for such Borrowing not later than 10:00
a.m., New York City time, on such date), the Administrative Agent shall advise
each relevant Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

Credit Agreement



--------------------------------------------------------------------------------

- 28 -

 

SECTION 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon (or, in the case of an ABR Borrowing, 2:00 p.m.), Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the applicable Borrower by crediting the amounts so
received within two hours of receipt from the Lenders, in like funds, to an
account of such Borrower or the Company maintained with the Administrative Agent
in New York City and designated by such Borrower in the applicable Borrowing
Request.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed time of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent (the “Compensation Period”), at the greater of (i) the Federal Funds
Effective Rate from time to time in effect and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments or to prejudice any rights which the
Administrative Agent, any Lender or any Borrower may have against any other
Lender as a result of any default by such Lender hereunder.

SECTION 2.05. Interest Elections.

(a) Elections by Borrowers for Borrowings. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section, provided,
however, that (i) a Borrowing denominated in one Currency may not be continued
as, or converted to, a Borrowing in a different Currency, (ii) no Eurocurrency
Borrowing denominated in a Foreign Currency may be continued if, after giving
effect thereto, the total Credit Exposures (net of any amounts Cash
Collateralized with respect thereto) would exceed the total aggregate
Commitments or the Dollar Equivalent of the total Credit Exposures (net of any
amounts Cash Collateralized with respect thereto) denominated in any Agreed
Foreign Currency would exceed the Foreign Currency Sublimit Dollar Amount, and
(iii) a Eurocurrency Borrowing denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type. Such Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing.

 

Credit Agreement



--------------------------------------------------------------------------------

- 29 -

 

(b) Notice of Elections. To make an election pursuant to this Section, the
applicable Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower and (if such Borrower is not the Company) the Company.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the applicable Borrower fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall
automatically be converted to an ABR Borrowing at the end of the Interest Period
therefor and (iii) no outstanding Eurocurrency Borrowing denominated in a
Foreign Currency may have an Interest Period of more than one month’s duration.

 

Credit Agreement



--------------------------------------------------------------------------------

- 30 -

 

SECTION 2.06. Termination and Reduction of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate
the Commitments of any Class or from time to time reduce the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is $10,000,000 or a larger multiple of $1,000,000 and (ii) the
Company shall not terminate or reduce the Commitments of any Class if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, (x) the total Credit Exposure with respect to such Class would
exceed the total Commitments of such Class or (y) the Dollar Equivalent of the
total Credit Exposures (net of any amounts Cash Collateralized with respect
thereto) denominated in any Agreed Foreign Currency would exceed the Foreign
Currency Sublimit Dollar Amount. Notwithstanding the termination of the
Commitments, this Agreement shall not terminate, and the obligations of the Loan
Parties under this Agreement shall continue in full force and effect until such
time as all principal of or accrued interest on the Loans, all Unreimbursed
Amounts and all fees and other amounts payable under this Agreement or any other
Loan Document have been paid in full and no Letters of Credit are outstanding.

(c) Notice of Voluntary Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under paragraph (b) of this Section at least two Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments of any Class delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans made to such Borrower on the Commitment Termination Date.

(b) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender to such Borrower, including the amounts and Currency of principal
and interest payable and paid to such Lender by such Borrower from time to time
hereunder.

(c) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made to a Borrower hereunder, the Class, Type and Currency thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from any Borrower to each
Lender hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

 

Credit Agreement



--------------------------------------------------------------------------------

- 31 -

 

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement. In the event
of any conflict between the records of the Administrative Agent and the records
of a Lender, the records of the Administrative Agent shall control absent
manifest error.

(e) Promissory Notes. Any Lender may request that Loans of any Class made by it
to any Borrower be evidenced by a promissory note. In such event, such Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit C or any other form approved by
the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments. Each applicable Borrower shall have the right at any
time and from time to time to prepay any Borrowing under any Tranche made to
such Borrower in whole or in part, subject to the requirements of paragraph (d)
of this Section. For the avoidance of doubt, Borrowings may at the option of the
applicable Borrower be prepaid on a non-pro rata basis as between the Tranches.

(b) Mandatory Prepayments in respect of Currency Fluctuations. On each Quarterly
Payment Date, if any Loans, Letters of Credit or Unreimbursed Amounts
denominated in a Foreign Currency shall then be outstanding, the Administrative
Agent shall determine the Dollar Equivalent of the total Credit Exposures (net
of any amounts Cash Collateralized with respect thereto) denominated in any
Agreed Foreign Currency as of such determination date (the “Aggregate Dollar
Equivalent Amount”). Upon making such determination, the Administrative Agent
shall promptly notify the Lenders and the Company. If, on the date of such
determination, the Aggregate Dollar Equivalent Amount exceeds 110% of the
Foreign Currency Sublimit Dollar Amount, the Borrowers shall prepay Loans and/or
Unreimbursed Amounts denominated in a Foreign Currency, and/or provide Cash
Collateral in respect of Letters of Credit denominated in a Foreign Currency in
accordance with Section 2.20(g), such allocation to be determined by the Company
in its sole discretion, within five Business Days following the Company’s
receipt of such notice in an aggregate amount such that immediately after giving
effect thereto, the Dollar Equivalent of the total Credit Exposures (net of any
amounts Cash Collateralized with respect thereto) denominated in any Agreed
Foreign Currency shall not exceed the Foreign Currency Sublimit Dollar Amount.
If, on the date of such determination the Dollar Equivalent of the total Credit
Exposures (net of any amounts Cash Collateralized with respect thereto) of the
Lenders exceeds 105% of the total aggregate Commitments, the Borrowers shall
prepay Loans and/or Unreimbursed Amounts (whether denominated in Dollars or
Foreign Currencies) and/or provide Cash Collateral in respect of Letters of
Credit (whether denominated in Dollars or Foreign Currencies) in accordance with
Section 2.20(g), such allocation to be determined by the Company in its sole
discretion, within five Business Days following the Company’s receipt of such
notice in an aggregate amount such that immediately after giving effect thereto,
the Dollar Equivalent of the total Credit Exposure (net of any amounts Cash
Collateralized with respect thereto) of the Lenders shall not exceed the total
aggregate Commitments.

(c) Cash Collateral. At any time that amounts are Cash Collateralized pursuant
to the foregoing paragraph, the Company may reasonably request (but not more
than once per calendar week) the Administrative Agent make the determinations
contemplated in the foregoing paragraph. Upon

 

Credit Agreement



--------------------------------------------------------------------------------

- 32 -

 

making such determination, the Administrative Agent shall promptly notify the
Lenders and the Company. Any such Cash Collateralized amounts shall be released
to the applicable Borrower within two Business Days of such determination so
long as immediately after giving effect thereto both (i) the Dollar Equivalent
of the total Credit Exposures denominated in a Foreign Currency (net of any
amounts Cash Collateralized with respect thereto) shall not exceed the Foreign
Currency Sublimit Dollar Amount and (ii) the Dollar Equivalent of the total
Credit Exposures (net of any amounts Cash Collateralized with respect thereto)
shall not exceed the total aggregate Commitments.

(d) Notices, Etc. The applicable Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of any Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment (which shall be a Business Day); (ii) in the case of prepayment of a
Eurocurrency Borrowing denominated in any Agreed Foreign Currency, not later
than 11:00 a.m., London time, three Business Days before the date of prepayment;
or (iii) in the case of prepayment of any ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of prepayment (which shall be a Business
Day). Each such notice shall be irrevocable and shall specify the Class, the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments of any Class as contemplated by Section 2.06,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial optional prepayment of
any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10, together with amounts, if any, payable pursuant to
Section 2.13.

SECTION 2.09. Fees.

(a) Commitment Fees. The Company agrees to pay to the Administrative Agent for
account of each Lender under each Tranche a commitment fee, which shall accrue
at a rate per annum equal to the Applicable Rate on the average daily unused
amount of the Commitment of such Lender under such Tranche during the period
from and including the Closing Date to but excluding the earlier of the date
such Commitment terminates or the Commitment Termination Date. Accrued
commitment fees shall be payable on each Quarterly Payment Date and on the
earlier of the date on which the applicable Commitment terminates and the
Commitment Termination Date, commencing on the first such date to occur after
the Closing Date.

(b) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
account of each Lender under each Tranche a Letter of Credit fee, which shall
accrue at a rate per annum equal to the Applicable Rate for Letter of Credit
fees in effect from time to time on such Lender’s NAIC Tranche Applicable
Percentage or Non- NAIC Tranche Applicable Percentage, as the case may be, of
the average daily maximum amount available to be drawn under all Letters of
Credit (including the Existing Letters of Credit) under the applicable Tranche
outstanding from time to time. Letter of Credit fees accrued through and
including the last day of each March, June, September and December in each year
shall be payable on the immediately succeeding Quarterly Payment Date,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the earlier of the date on which the NAIC
Tranche Commitment or Non-NAIC Tranche Commitment, as the case may be,
terminates and the Commitment Termination Date, and any such fees accruing
thereafter (so long as any Letter of Credit or L/C Obligation remains
outstanding) shall be payable on demand. Notwithstanding

 

Credit Agreement



--------------------------------------------------------------------------------

- 33 -

 

anything to the contrary contained herein, while any Event of Default under
clause (g) or (h) of Article VII exists and, upon the request of the Required
Lenders, while any other Event of Default exists, all such Letter of Credit fees
shall accrue at a rate per annum equal to the Applicable Rate plus 2.00%.

(c) Documentary and Processing Charges. The Company shall pay directly to the
applicable Several L/C Agent for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard and
reasonable costs and charges, of such Several L/C Agent relating to each Letter
of Credit as from time to time in effect.

(d) Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(e) Payment of Fees; Computation of Fees. All fees payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent for distribution, as applicable, to the Person or Persons
entitled thereto. Fees paid shall not be refundable under any circumstances. All
fees payable under paragraph (a) or (b) of this Section shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. If any amount of principal of any Loan, interest or any
other amount payable by any Loan Party under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws. Without duplication of amounts
payable under the preceding sentence, while any Event of Default pursuant to
clause (g) or (h) of Article VII exists and, upon request by the Required
Lenders, while any other Event of Default exists, the applicable Borrower shall
pay interest on the principal amount of all outstanding Loans made to such
Borrower at a rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(d) Payment of Interest. Accrued interest on each Loan of any Class shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments of such Class; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the Commitment Termination Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or

 

Credit Agreement



--------------------------------------------------------------------------------

- 34 -

 

366 days in a leap year) and (ii) interest on Loans denominated in Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”) of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders under the
applicable Tranche that the Adjusted LIBO Rate for the Affected Currency for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
relevant Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective, (ii) if the Affected Currency is
Dollars, such Borrowing Request or such Borrowing (unless prepaid) shall be
continued as, converted to, or made as, an ABR Borrowing and (iii) if the
Affected Currency is a Foreign Currency, any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective.

SECTION 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, deposit insurance charge or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender;

(iii) subject any Recipient to any Taxes (other than (A) Taxes under FATCA,
(B) Indemnified Taxes, (C) Other Connection Taxes on gross or net income,
profits, franchise or revenues or taxes in lieu thereof (including value-added
or similar Taxes)) on its Loans (including principal amount thereof and
(D) Taxes described in clauses (b) through (c) of the definition of Excluded
Taxes), Letters of Credit (or participations in Letters of Credit), Commitments
or other obligations hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(iv) cause or deem Letters of Credit to be held on the books of any Lender as
assets and/or deposits;

 

Credit Agreement



--------------------------------------------------------------------------------

- 35 -

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lenders or such other Recipient of its obligation to issue or
participate in, or of issuing, maintaining or participating in, any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Company will pay to such Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made or the Letters of Credit issued (or participated in) by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity, as applicable), then from time to time the
Company will pay to such Lender in Dollars such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts in Dollars necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurocurrency Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Company pursuant to Section 2.16, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal

 

Credit Agreement



--------------------------------------------------------------------------------

- 36 -

 

amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for deposits in the relevant Currency from other
banks in the Eurocurrency market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and (if such Borrower is not the Company) the Company and
shall be conclusive absent manifest error. Such Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.14. Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any Law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable Law (which, for purposes of this Section, shall include FATCA).
If such Taxes are Indemnified Taxes, then the amount payable by such Loan Party
shall be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by Loan Parties. Each Loan Party shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts payable under this Section 2.14(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.14(d) shall be paid within 10 days after the
Recipient delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
payable absent manifest error. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 2.14(d) on behalf of any of its beneficial owners, an
indemnity payment under this Section 2.14(d) shall be due only to the extent
that such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and the Loan Parties for any Excluded
Taxes, in each case attributable to such Lender that are paid or payable by the
Administrative Agent or the applicable Loan Party (as applicable) in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Excluded Taxes were correctly or
legally

 

Credit Agreement



--------------------------------------------------------------------------------

- 37 -

 

imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.14(e) shall be paid within 10 days after the Administrative Agent
or the applicable Loan Party (as applicable) delivers to the applicable Lender a
certificate stating the amount of Taxes or Excluded Taxes so paid or payable by
the Administrative Agent or the applicable Loan Party (as applicable). Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time such Lender becomes a Lender hereunder or at times prescribed by Law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by Law or reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding, unless a Change in Law
prevents such Lender from legally being able to complete, execute or deliver
such form. In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by Law
or reasonably requested by the Company or the Administrative Agent as will
enable the applicable Borrower or the Administrative Agent to determine whether
or not such Lender is subject to any withholding (including backup withholding)
or information reporting requirements. Upon the reasonable request of the
Company or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.14(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Loan Party is a
U.S. Person, any Lender with respect to such Loan Party shall, if it is legally
eligible to do so, deliver to such Loan Party and the Administrative Agent (in
such number of originals reasonably requested by such Loan Party and the
Administrative Agent), on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed originals of whichever of the
following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty, (2) with respect to any
other applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
(as applicable) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty and (3) with respect to FATCA, IRS Form W-8BEN or W-8BEN-E (as
applicable) establishing an exemption from withholding tax;

(C) in the case of a Non-U.S. Lender for whom payments under the Loan Documents
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E (as applicable) (which shall also establish an exemption from
withholding tax under FATCA)

 

Credit Agreement



--------------------------------------------------------------------------------

- 38 -

 

and (2) a certificate substantially in the applicable form attached as part of
Exhibit D (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY (which shall also establish an exemption from
withholding tax under FATCA) on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
such Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by Law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the applicable Loan Party or the
Administrative Agent to determine the amount of Tax (if any) required by Law to
be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by Law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.

(g) Treatment of Certain Refunds. If any Lender or the Administrative Agent
reasonably determines that it has received a refund, in cash or applied as an
offset against other cash tax liability, of any Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid pursuant
to this Section), such indemnified party shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any interest imposed by the relevant Governmental Authority) in the event such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(g), in
no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.14(g) to the extent such payment
would place such indemnified party in a less favorable position (on a net
after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.14(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

 

Credit Agreement



--------------------------------------------------------------------------------

- 39 -

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by Borrowers. Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or Unreimbursed
Amounts, or under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m.
(or, in the case of Section 2.20(c), 2:00 p.m.), New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder (including commitment fees, payments
required under Section 2.07 relating to any Loan denominated in Dollars, and
payments required under Section 2.08 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.08, which are payable in such Foreign Currency) (except to the extent
otherwise provided therein) shall be made in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Unreimbursed Amounts, interest and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay principal
and Unreimbursed Amounts then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and Unreimbursed Amounts
then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans of any Class or any Unreimbursed
Amount or interest thereon resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
accrued interest thereon or Unreimbursed Amounts and accrued interest thereon
then due than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or L/C Obligations, as applicable, of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans of the applicable Class

 

Credit Agreement



--------------------------------------------------------------------------------

- 40 -

 

and their respective Unreimbursed Amounts; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or interests in
Letters of Credit to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

(d) Presumptions of Payment. Unless the Administrative Agent shall have received
notice (which notice shall be effective upon receipt) from the applicable
Borrower prior to the date on which any payment is due to the Administrative
Agent for account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Effective
Rate.

(e) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b), 2.15(d),
2.20(c) or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans or
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12, (ii) any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14 or (iii) any Lender becomes a Defaulting Lender or (in the case of
any NAIC Tranche Lender) an Affected Lender or a Non-NAIC

 

Credit Agreement



--------------------------------------------------------------------------------

- 41 -

 

Approved Bank, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse, all its interests, rights and obligations under this
Agreement (or, with respect to any such assignment as a result of such Lender
becoming an Affected Lender or a Non-NAIC Approved Bank, all its interests,
rights and obligations under the NAIC Tranche) to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) such assignment shall be effected in accordance
with and subject to the restrictions contained in Section 9.04 (including, in
the case of any assignment of interests, rights and obligations under the NAIC
Tranche, that such assignee shall be a NAIC Approved Bank or any other Person
which shall have in effect a Confirming Bank Agreement or Limited Fronting
Lender Agreement, in each case, with a Person or Lender, as applicable, which is
a NAIC Approved Bank) and such assignee (if not a Lender) shall have been
approved by the Administrative Agent (which approval shall not unreasonably be
withheld), (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Unreimbursed Amounts owing to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal, Unreimbursed
Amounts and accrued interest and fees) or the Company (in the case of all other
amounts), (C) with respect to an assignment as a result of clause (iii) above,
the assignment fee shall be paid to the Administrative Agent by the Company and
(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply (including, in the case of clause (iii) above with respect to any
Non-NAIC Approved Bank, if, prior thereto, such Lender complies with
Section 2.22(a)).

SECTION 2.17. Increase in Commitments. The Company may, at any time after the
Closing Date by notice to the Administrative Agent, propose an increase in the
total NAIC Tranche Commitments or Non-NAIC Tranche Commitments hereunder (each
such proposed increase being a “Commitment Increase”) either by having a Lender
increase its Commitment of the applicable Class then in effect (each an
“Increasing Lender”) or by having a Person which is not then a Lender become a
party hereto as a Lender with a new Commitment of the applicable Class hereunder
(each an “Assuming Lender”), in each case, with the approval of the
Administrative Agent (not to be unreasonably withheld); provided that each
Assuming Lender with a NAIC Tranche Commitment shall be a NAIC Approved Bank or
any other Person which shall have in effect a Confirming Bank Agreement or
Limited Fronting Lender Agreement, in each case, with a Person or Lender, as
applicable, which is a NAIC Approved Bank. Such notice shall specify (i) the
name of each Increasing Lender and/or Assuming Lender, as applicable, (ii) the
Class of the Commitments which is being increased, (iii) the amount of the
Commitment Increase and the portion thereof being committed to by each such
Increasing Lender or Assuming Lender, (iv) the date on which such Commitment
Increase is to be effective (a “Commitment Increase Date”) (which shall be a
Business Day at least five Business Days after delivery of such notice and
30 days prior to the Commitment Termination Date) and (v) the Company’s election
whether to increase the Foreign Currency Sublimit Dollar Amount as provided
below.

Each Commitment Increase shall be subject to the following additional
conditions:

(i) unless the Administrative Agent otherwise agrees, the Commitment of any
Assuming Lender as part of any Commitment Increase shall be in a minimum amount
of at least $25,000,000;

(i) unless the Administrative Agent otherwise agrees, each Commitment Increase
shall be in an amount of at least $25,000,000;

 

Credit Agreement



--------------------------------------------------------------------------------

- 42 -

 

(ii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $4,500,000,000;

(iii) no Default has occurred and is continuing on the relevant Commitment
Increase Date or shall result from any Commitment Increase; and

(iv) the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (or, in the case of such representations and warranties qualified as to
materiality, in all respects) on and as of the relevant Commitment Increase Date
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

In connection with any Commitment Increase, the Company may, at its option,
elect to ratably increase the Foreign Currency Sublimit Dollar Amount in
proportion to the amount of such Commitment Increase (each such proposed
increase being a “Foreign Currency Sublimit Increase”).

Each Commitment Increase (and the increase of the applicable Commitment of each
Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom), and if elected by the Company, the
corresponding Foreign Currency Sublimit Increase, shall become effective as of
the relevant Commitment Increase Date upon receipt by the Administrative Agent,
on or prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
of (a) a certificate of a Responsible Officer stating that the conditions with
respect to such Commitment Increase under this Section have been satisfied and
(b) an agreement, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, each such Increasing Lender and/or such Assuming Lender, as
applicable, shall provide its Commitment (or an increase of its applicable
Commitment, as applicable), duly executed by each such Lender and the Borrowers
and acknowledged by the Administrative Agent. Upon the Administrative Agent’s
receipt of a fully executed agreement from each such Increasing Lender and/or
Assuming Lender, together with such certificate of such Responsible Officer, the
Administrative Agent shall record the information contained in such agreement in
the Register and give prompt notice of the relevant Commitment Increase and if
elected by the Company, the corresponding Foreign Currency Sublimit Increase, to
the Company and the Lenders (including, if applicable, each Assuming Lender). On
each Commitment Increase Date, if there are Loans of the applicable Class then
outstanding, each applicable Borrower shall simultaneously (i) prepay in full
the outstanding Loans of such Class made to such Borrower immediately prior to
giving effect to the relevant Commitment Increase in accordance with
Section 2.08 and (ii) at such Borrower’s option in accordance with this
Agreement, such Borrower may request to borrow new Loans of such Class from all
the relevant Lenders (including, if applicable, any Assuming Lender) such that,
after giving effect thereto, the Loans of such Class are held ratably by the
relevant Lenders in accordance with their respective Commitments of such Class
(after giving effect to such Commitment Increase).

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to agree to increase any of its Commitments hereunder and any
election to do so shall be in the sole discretion of such Lender.

SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) such Defaulting Lender shall not be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any period during which it is a Defaulting
Lender (and the Company shall not be required to pay any such fee that would
otherwise have been required to have been paid to such Defaulting Lender);

 

Credit Agreement



--------------------------------------------------------------------------------

- 43 -

 

(b) the Commitments and Credit Exposures of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 9.02); except that (i) the Commitments
of any Defaulting Lender may not be increased or extended without the consent of
such Lender and (ii) any waiver, amendment or other modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender; and

(c) with respect to any Several Letter of Credit and/or the L/C Obligations
under the applicable Tranche of such Defaulting Lender with respect thereto,

(i) such Defaulting Lender shall not be entitled to receive any Letter of Credit
fee pursuant to Section 2.09(b) for any period during which it is a Defaulting
Lender (and (except as provided in clause (c)(iii) below) the Company shall not
be required to pay any such fee that would otherwise have been required to have
been paid to such Defaulting Lender);

(ii) subject to the condition that no Default has occurred and is continuing,
with respect to any Several Letter of Credit outstanding at the time such Lender
becomes a Defaulting Lender (other than any Several Letter of Credit with
respect to which another Lender has agreed to act as the Limited Fronting Lender
for such Defaulting Lender), with the consent of the beneficiary thereunder to
the extent required by the terms thereof or under applicable Law, (i) all or any
portion of the L/C Obligations held by such Defaulting Lender under the
applicable Tranche shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective NAIC Tranche Applicable Percentages or Non-NAIC
Tranche Applicable Percentages, as the case may be, but only to the extent that
(A) the sum of the aggregate NAIC Tranche Credit Exposure or Non-NAIC Tranche
Credit Exposure, as the case may be, of Non-Defaulting Lenders plus the
Outstanding Amount of the L/C Obligations held by such Defaulting Lender under
such Tranche shall not exceed the total NAIC Tranche Commitments or Non-NAIC
Tranche Commitments, as the case may be, of the Non-Defaulting Lenders (except
as provided in Section 2.20(k) for Limited Fronting Lenders) and (B) the
aggregate NAIC Tranche Credit Exposure or Non-NAIC Tranche Credit Exposure, as
the case may be, of each Non-Defaulting Lender under such Tranche shall not
exceed the respective NAIC Tranche Commitment or Non-NAIC Tranche Commitment of
such Non-Defaulting Lender (except as provided in Section 2.20(k) if such
Non-Defaulting Lender is a Limited Fronting Lender) and (ii) each such Several
Letter of Credit shall be amended to specify the Non-Defaulting Lenders that are
parties to such Several Letter of Credit, after giving effect to such event, and
such Non-Defaulting Lenders’ respective NAIC Tranche Applicable Percentages or
Non-NAIC Tranche Applicable Percentages with respect thereto as of the effective
date of such amendment (and, notwithstanding anything herein to the contrary,
such Defaulting Lender shall have no obligation under each such Several Letter
of Credit to the extent such L/C Obligations in respect thereof are so
allocated);

(iii) if the L/C Obligations held by the Non-Defaulting Lenders under the
applicable Tranche are reallocated with respect to any Several Letter of Credit
pursuant to clause (c)(ii) above, then the Letter of Credit fees payable to the
Lenders with respect to such Several Letter of Credit pursuant to
Section 2.09(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ respective NAIC Tranche Applicable Percentages or Non-NAIC Tranche
Applicable Percentages; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 44 -

 

(iv) so long as such Lender remains a Defaulting Lender, the L/C Obligations of
the Lenders under such Tranche in respect of any Several Letter of Credit
requested to be issued hereunder shall be allocated among Non-Defaulting Lenders
in a manner consistent with clause (c)(ii) above (and, notwithstanding anything
herein to the contrary, such Defaulting Lender shall have no obligation under
each such Several Letter of Credit to the extent such L/C Obligations in respect
thereof are so allocated).

In the event that the Administrative Agent, the applicable Several L/C Agent and
the Company each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date,
(A) to the extent the L/C Obligations held by the Non-Defaulting Lenders were
theretofore reallocated with respect to any Several Letter of Credit pursuant to
clause (c)(ii) or (iv) above, all adjustments shall be made to such Several
Letters of Credit consistent with Section 2.20(b)(iv) (including amendments to
each such Several Letter of Credit and/or, if applicable, purchases at par by
such Lender of the Unreimbursed Amounts then outstanding (if any) of the other
Lenders thereunder) as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such L/C Obligations under the applicable
Tranche in accordance with its respective NAIC Tranche Applicable Percentage or
Non-NAIC Tranche Applicable Percentage; (B) if the L/C Obligations held by the
Non-Defaulting Lenders under such Tranche were not theretofore reallocated with
respect to such Several Letter of Credit pursuant to clause (c)(ii) above, but
instead the face amount of any such Several Letter of Credit was increased or a
new Several Letter of Credit was issued hereunder in favor of the beneficiary of
such Several Letter of Credit in order to provide such beneficiary with an
aggregate undrawn face amount of Letters of Credit from the Non-Defaulting
Lenders in the amount required by such beneficiary, the amount of such Several
Letter of Credit or new Several Letter of Credit shall be amended to decrease
the amount thereof, or the Company shall arrange for such new Letter of Credit
to be surrendered by such beneficiary to such Several L/C Agent, in order to
reflect the inclusion of such Lender’s respective NAIC Tranche Commitment or
Non-NAIC Tranche Commitment; and (C) such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage with respect to each applicable Tranche, whereupon such
Lender shall no longer be a Defaulting Lender.

SECTION 2.19. Designation of Subsidiary Borrowers.

(a) Designation of Subsidiary Borrowers. Subject to the terms and conditions of
this Section, the Company may, at any time or from time to time after the
Closing Date upon not less than 10 Business Days’ notice to the Administrative
Agent (or such shorter period which is acceptable to the Administrative Agent),
designate a wholly-owned, direct or indirect Domestic Subsidiary of the Company
to become a party to this Agreement as a Subsidiary Borrower; provided that each
such designation shall be subject to the prior approval of the Administrative
Agent (which approval shall not be unreasonably withheld). Upon receipt of such
notice under this Section, the Administrative Agent shall promptly notify each
Lender thereof. Upon such approval and the satisfaction of the conditions
specified in paragraph (b) of this Section, such Subsidiary shall become a party
to this Agreement as a Subsidiary Borrower hereunder and shall be entitled to
borrow Loans on and subject to the terms and conditions of this Agreement, and
the Administrative Agent shall promptly notify the Lenders of the effectiveness
of such designation. Following the giving of any notice pursuant to this
Section, if the designation of such Subsidiary Borrower obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall, promptly upon the
request of the Administrative Agent or any Lender, supply such documentation and
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable Laws and regulations.

 

Credit Agreement



--------------------------------------------------------------------------------

- 45 -

 

(b) Conditions Precedent to Designation. The designation by the Company of any
Subsidiary as a Subsidiary Borrower hereunder shall not become effective until
the date on which the Administrative Agent shall have received each of the
following documents (each of which shall be satisfactory to the Administrative
Agent in form and substance): (i) a Subsidiary Borrower Designation, duly
completed and executed by the Company and such Subsidiary, delivered to the
Administrative Agent at least 5 Business Days before the date on which such
Subsidiary is proposed to become a Subsidiary Borrower; (ii) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and appropriately
dated) of external or internal counsel to such Subsidiary satisfactory to the
Administrative Agent (and the Company and such Subsidiary Borrower hereby, and
by delivery of such Subsidiary Borrower Designation, instruct such counsel to
deliver such opinion to the Administrative Agent and the Lenders), as to such
matters as are consistent with the scope of the opinion of counsel to the
Company delivered pursuant to Section 4.01(e) and/or such other matters as the
Administrative Agent may reasonably request; and (iii) such documents and
certificates as the Administrative Agent may reasonably request in connection
therewith (including certified copies of the Organization Documents of such
Subsidiary and of resolutions of its board of directors or similar governing
body authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary Borrower becoming party to this Agreement).

(c) Termination of Subsidiary Borrower. So long as there shall be no Loans
outstanding to a Subsidiary Borrower or other amounts owing hereunder or under
the other Loan Documents by such Subsidiary Borrower (or any pending Borrowing
Request by such Subsidiary Borrower), the Company may elect to terminate such
Subsidiary Borrower as a Borrower hereunder by delivering to the Administrative
Agent a notice substantially in the form of Exhibit B-2 or any other form
approved by the Administrative Agent (each a “Subsidiary Borrower Termination
Notice”), duly completed and executed. Any Subsidiary Borrower Termination
Notice furnished hereunder shall be effective upon receipt thereof by the
Administrative Agent (which shall promptly so notify the Lenders), whereupon all
commitments of the Lenders to make Loans to such Subsidiary Borrower and the
rights of such Subsidiary Borrower to borrow hereunder shall terminate and such
Subsidiary Borrower shall immediately cease to be a Borrower hereunder and a
party hereto; provided that, notwithstanding anything herein to the contrary,
the delivery of a Subsidiary Borrower Termination Notice with respect to any
Subsidiary Borrower shall not terminate or discharge (i) any obligation of such
Subsidiary Borrower that remains unpaid at such time or (ii) the obligations of
the Company under Article X with respect to any such unpaid obligations.
Notwithstanding anything herein to the contrary, upon the occurrence of any
event described in clause (g) or (h) of Article VII with respect to any
Subsidiary Borrower, or if at any time any Subsidiary Borrower shall cease to be
a wholly-owned, direct or indirect Domestic Subsidiary of the Company, (i) all
commitments of the Lenders to make Loans to such Subsidiary Borrower and the
rights of such Subsidiary Borrower to borrow hereunder shall automatically
terminate and such Subsidiary Borrower shall immediately cease to be a
Subsidiary Borrower hereunder and a party hereto and (ii) the principal amount
then outstanding of, and the accrued interest on, the Loans (if any) made to
such Subsidiary Borrower and all other amounts payable by such Subsidiary
Borrower hereunder (including any amounts payable under Section 2.13) and under
the other Loan Documents shall automatically become immediately due and payable,
in each case, without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by such Subsidiary Borrower and
the Company.

 

Credit Agreement



--------------------------------------------------------------------------------

- 46 -

 

SECTION 2.20. Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, from time to time on
any Business Day during the Availability Period, each NAIC Tranche Lender
agrees, through the applicable Several L/C Agent, (1) to issue severally, and
for itself alone, Several Letters of Credit at the request of and for the
account of the Company in such NAIC Tranche Lender’s NAIC Tranche Applicable
Percentage of the aggregate stated amounts of such Several Letters of Credit
denominated in Dollars or in any Agreed Foreign Currency, and to amend or extend
Several Letters of Credit previously issued by it, and (2) to honor severally,
and for itself alone, drawings under the Several Letters of Credit in an amount
equal to its NAIC Tranche Applicable Percentage of such drawings; provided that
after giving effect to any issuance, amendment or extension, (x) the aggregate
NAIC Tranche Credit Exposure shall not exceed the total NAIC Tranche
Commitments, (y) the aggregate NAIC Tranche Credit Exposure owing to such NAIC
Tranche Lender (whether as an issuer or as a participant) shall not exceed such
NAIC Tranche Lender’s NAIC Tranche Commitment (except as provided in
Section 2.20(k) for a Limited Fronting Lender) and (z) the Dollar Equivalent of
the total Credit Exposures (net of any amounts Cash Collateralized with respect
thereto) denominated in any Agreed Foreign Currency shall not exceed the Foreign
Currency Sublimit Dollar Amount.

Subject to the terms and conditions set forth herein, from time to time on any
Business Day during the Availability Period, each Non-NAIC Tranche Lender
agrees, through the applicable Several L/C Agent, (1) to issue severally, and
for itself alone, Several Letters of Credit at the request of and for the
account of the Company in such Non-NAIC Tranche Lender’s Non-NAIC Tranche
Applicable Percentage of the aggregate stated amounts of such Several Letters of
Credit denominated in Dollars or in any Agreed Foreign Currency, and to amend or
extend Several Letters of Credit previously issued by it, and (2) to honor
severally, and for itself alone, drawings under the Several Letters of Credit in
an amount equal to its Non-NAIC Tranche Applicable Percentage of such drawings;
provided that after giving effect to any issuance, amendment or extension,
(x) the aggregate Non-NAIC Tranche Credit Exposure shall not exceed the total
Non-NAIC Tranche Commitments, (y) the aggregate Non-NAIC Tranche Credit Exposure
owing to such Non-NAIC Tranche Lender (whether as an issuer or as a participant)
shall not exceed such Non-NAIC Tranche Lender’s Non-NAIC Tranche Commitment and
(z) the Dollar Equivalent of the total aggregate Credit Exposure (net of any
amounts Cash Collateralized with respect thereto) denominated in any Agreed
Foreign Currency shall not exceed the Foreign Currency Sublimit Dollar Amount.
Notwithstanding anything else to the contrary in this Agreement, the Letters of
Credit shall be issued under the Non-NAIC Tranche only to the extent that there
is not a requirement for a NAIC Approved Bank to be an issuer thereunder.

Each request by the Company for the issuance, amendment or extension of a Letter
of Credit shall be deemed to be a representation by the Company that such
issuance, amendment or extension so requested complies with the conditions set
forth in this Agreement. Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the Availability
Period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

Each Several Letter of Credit shall be a standby letter of credit in such form
as the Company shall request and which the Administrative Agent and the
applicable Several L/C Agent shall determine in good faith does not contain any
obligations, or diminish any rights, of any Lender with respect thereto or other
terms thereof that are inconsistent with the terms hereof. Without the prior
consent of each Lender under the applicable Tranche, no Several Letter of Credit
may be issued that would vary the several and not joint nature of the
obligations of the Lenders thereunder, and (subject to

 

Credit Agreement



--------------------------------------------------------------------------------

- 47 -

 

the provisions contained herein regarding Limited Fronting Lenders and
Defaulting Lenders) each Several Letter of Credit shall be issued (through the
applicable Several L/C Agent) by all of the Lenders thereunder having
Commitments at the time of issuance as a single multi-bank letter of credit, but
the obligation of each Lender thereunder shall be several and not joint based
upon its NAIC Tranche Applicable Percentage or Non-NAIC Tranche Applicable
Percentage, as applicable, of the aggregate undrawn amount of such Letter of
Credit.

If requested by the Company but subject to the terms and conditions hereof, a
Letter of Credit shall satisfy the requirements for letters of credit under the
credit-for-reinsurance provisions of the insurance Laws applicable to the
relevant beneficiary (or the requirements for similar purposes of such other
Governmental Authority which then regulates the relevant beneficiary’s insurance
business as may be specified by the Company) as to which the Company provides
written notice to the applicable Several L/C Agent and the Administrative Agent
prior to the date of issuance of such Letter of Credit; provided that the
Several L/C Agent, the Administrative Agent or any Lender shall not be obligated
to verify such satisfaction.

All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto by the applicable Several L/C Agent (on behalf of the applicable Lenders)
under the NAIC Tranche and shall be amended as provided herein as of the Closing
Date, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(ii) Neither the applicable Several L/C Agent nor the Lenders (including for
avoidance of doubt Limited Fronting Lenders), as applicable, shall issue any
Letter of Credit under any Tranche, if:

(A) subject to Section 2.20(b)(v), the expiry date of such Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders under such Tranche have approved such
expiry date; or

(B) the expiry date of such Letter of Credit would occur after the first
anniversary of the Commitment Termination Date, unless all the Lenders under
such Tranche have approved such expiry date;

(iii) Neither the applicable Several L/C Agent nor any Lender (including for
avoidance of doubt Limited Fronting Lenders), as applicable, shall be under any
obligation to issue any Letter of Credit under any Tranche, if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Several L/C Agent or, if
the Administrative Agent has been notified thereof by such Lender, any Lender
from issuing such Letter of Credit, or any Law applicable to such Several L/C
Agent or, if the Administrative Agent has been notified thereof by such Lender,
any Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such Several L/C Agent
or, if the Administrative Agent has been notified thereof by such Lender, any
Lender shall prohibit, or request that such Several L/C Agent or, if the
Administrative Agent has been notified thereof by such Lender, any Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Several L/C Agent or, if the
Administrative Agent has been notified thereof by such Lender, any Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such Several L/C Agent or, if the Administrative Agent has been
notified thereof by such Lender, any Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Several
L/C

 

Credit Agreement



--------------------------------------------------------------------------------

- 48 -

 

Agent or, if the Administrative Agent has been notified thereof by such Lender,
any Lender any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which such Several L/C Agent or, if the Administrative
Agent has been notified thereof by such Lender, any Lender in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Several L/C Agent that are in effect at the time the Company requests such
issuance or, if the Administrative Agent has been notified thereof by such
Lender, any Lender, as applicable, applicable to letters of credit generally;

(C) except as otherwise agreed by such Several L/C Agent, such Letter of Credit
is in an initial amount of less than $1,000,000;

(D) after the issuance of such Letter of Credit, more than forty-five
(45) Letters of Credit would be outstanding unless the Company, such Several L/C
Agent and the Administrative Agent otherwise agree;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) solely with respect to such Letter of Credit issued under the NAIC Tranche
in respect of which there is a Limited Fronting Lender for any Affected Lender
or Non-NAIC Approved Bank, such Affected Lender or Non-NAIC Approved Bank is a
Defaulting Lender, unless such Limited Fronting Lender has entered into
arrangements satisfactory to it with the Company and/or such Defaulting Lender
to eliminate such Limited Fronting Lender’s risk with respect to such Defaulting
Lender.

(iv) Subject to Section 2.20(b)(v), neither the applicable Several L/C Agent nor
any Lender, as applicable, shall amend or extend any Letter of Credit if it
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) Neither the applicable Several L/C Agent nor any Lender, as applicable,
shall be under any obligation to amend any Letter of Credit if (A) such Several
L/C Agent or such Lender, as applicable, would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi) Each NAIC Tranche Lender shall promptly notify the Administrative Agent
(which shall in turn notify the applicable Several L/C Agent and the Company)
upon becoming an Affected Lender with respect to a particular Several Letter of
Credit. In the absence of receipt by the Administrative Agent of such notice by
a NAIC Tranche Lender that it has become an Affected Lender with respect to a
particular Several Letter of Credit, it shall be conclusively presumed by the
Administrative Agent and the applicable Several L/C Agent that such NAIC Tranche
Lender is not an Affected Lender with respect to such Several Letter of Credit.
If such notice is given by an Affected Lender with respect to a particular
Several Letter of Credit, such notice shall not be effective as a like notice
with respect to any other Several Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the application and request of the Company or any of its
Insurance Subsidiaries, by the delivery to (A) the applicable Several L/C Agent
and (B) the Administrative Agent (which shall promptly notify the Lenders

 

Credit Agreement



--------------------------------------------------------------------------------

- 49 -

 

under the applicable Tranche of such request), in each case, of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company (and, if applicable, of the Subsidiary named therein as an
applicant). Such Letter of Credit Application must be received by such Several
L/C Agent and the Administrative Agent not later than 11:00 a.m., New York City
time, at least three Business Days prior to the proposed issuance date or date
of amendment, as the case may be, of any Several Letter of Credit.

In the case of a request by the Company for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Several L/C Agent:

(A) if applicable, the name of the Subsidiary of the Company to be an applicant
with respect to the requested Letter of Credit (and certifying that such
Subsidiary is an Insurance Subsidiary);

(B) the proposed issuance date of such Letter of Credit (which shall be a
Business Day);

(C) the amount and Currency thereof;

(D) the expiry date thereof;

(E) the name and address of the beneficiary or beneficiaries thereof;

(F) the documents to be presented by such beneficiary, if any, in case of any
drawing thereunder;

(G) the full text of any certificate to be presented by such beneficiary, if
any, in case of any drawing thereunder;

(H) the purpose and nature of the requested Letter of Credit;

(I) whether such Letter of Credit shall be issued under the rules of the ISP or
the UCP;

(J) the Tranche; and

(K) such other matters as such Several L/C Agent or the Administrative Agent, as
applicable, may reasonably require.

In the case of a request by the Company for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable Several L/C Agent:

(I) the Letter of Credit to be amended;

(II) the proposed date of amendment thereof (which shall be a Business Day);

(III) the nature of the proposed amendment; and

(IV) such other matters as such Several L/C Agent or the Administrative Agent,
as applicable, may reasonably require.

 

Credit Agreement



--------------------------------------------------------------------------------

- 50 -

 

Additionally, the Company shall, and shall (if applicable) cause any Subsidiary
party to the relevant Letter of Credit Application to, furnish to the applicable
Several L/C Agent and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
as such Several L/C Agent or the Administrative Agent, as applicable, may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Several L/C Agent will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if applicable, any Subsidiary, and, if
not, such Several L/C Agent will provide the Administrative Agent with a copy
thereof. If no election as to the Currency of the Letter of Credit is specified,
then the requested Letter of Credit shall be denominated in Dollars. Unless such
Several L/C Agent has received written notice from any Lender, the
Administrative Agent or the Company, at least two Business Days prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
such Letter of Credit is not permitted to be issued hereunder or that one or
more applicable conditions contained in Sections 4.01 and 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, such Several L/C
Agent shall, on the requested date, issue a Letter of Credit for the account of
the Company or enter into the applicable amendment, as the case may be, in each
case in accordance with such Several L/C Agent’s, as applicable, usual and
customary business practices.

(iii) The applicable Several L/C Agent is hereby authorized to execute and
deliver each Several Letter of Credit under the applicable Tranche and each
amendment to a Several Letter of Credit on behalf of each Lender under such
Tranche and to otherwise act on behalf of each applicable Lender with respect to
such Several Letter of Credit, in each case, in accordance with the terms
hereof. Without limiting the foregoing, as of the Closing Date, the Several L/C
Agent with respect to each Existing Letter of Credit is hereby authorized to
amend such Letter of Credit in a manner such that such Letter of Credit as
amended shall be in accordance with the terms hereof (including to reflect the
NAIC Tranche Applicable Percentage or Non-NAIC Tranche Applicable Percentage, as
applicable, of each Lender, as its “Percentage Obligation” (or equivalent term)
thereunder). The applicable Several L/C Agent shall use the NAIC Tranche
Applicable Percentage or Non-NAIC Tranche, as applicable, of each Lender as its
“Percentage Obligation” (or equivalent term) under each Several Letter of
Credit; provided that each Limited Fronting Lender (if any), in its capacity as
such, shall, in addition to its own “Percentage Obligation” as a NAIC Tranche
Lender, have a “Percentage Obligation” (or equivalent term) equal to the NAIC
Tranche Applicable Percentage (or the portion thereof, if applicable) of each
Participating L/C Issuer for which such Limited Fronting Lender acts in such
capacity under such Several Letter of Credit. Subject to the provisos to the
first and second sentence of Section 2.20(a)(i), the applicable Several L/C
Agent is hereby authorized to amend a Several Letter of Credit to change the
“Percentage Obligation” (or equivalent term) of a Lender or add or delete a
Lender liable thereunder in connection with an assignment or any other addition
or replacement of a Lender in accordance with the terms of this Agreement
(including in connection with changes resulting from the reallocation of L/C
Obligations pursuant to Section 2.18 or Section 2.21). In the event that a NAIC
Tranche Lender becomes a Participating L/C Issuer or ceases to be a
Participating L/C Issuer, the applicable Several L/C Agent is hereby authorized
to amend each Several Letter of Credit to reflect such change in status and to
change the “Percentage Obligation” (or equivalent term) of the applicable
Limited Fronting Lender, as the case may be. Each Lender (including for
avoidance of doubt each Limited Fronting Lender) hereby irrevocably constitutes
and appoints each Several L/C Agent its true and lawful attorney-in-fact for and
on behalf of such Lender for the limited purpose of issuing, executing and
delivering, as the case may be, each Several Letter of Credit and each amendment
to a Several Letter of Credit and for carrying out the purposes of this
Agreement with respect to Several Letters of Credit, in each case, in accordance
with the terms hereof.

 

Credit Agreement



--------------------------------------------------------------------------------

- 51 -

 

(iv) It is the intention and agreement of the Administrative Agent, the Lenders
and the Several L/C Agents that (A) except as otherwise expressly set forth
herein (including with respect to Limited Fronting Lenders, if any), the rights
and obligations of the (i) NAIC Tranche Lenders in respect of outstanding
Several Letters of Credit under the NAIC Tranche shall be determined in
accordance with the NAIC Tranche Applicable Percentages of the NAIC Tranche
Lenders from time to time in effect and (ii) Non-NAIC Tranche Lenders in respect
of outstanding Several Letters of Credit under the Non-NAIC Tranche shall be
determined in accordance with the Non-NAIC Tranche Applicable Percentages of the
Non-NAIC Tranche Lenders from time to time in effect and (B) subject to the
proviso to the first sentence of Section 2.20(a)(i), outstanding Several Letters
of Credit shall be promptly amended to reflect changes in the NAIC Tranche
Applicable Percentages or the Non-NAIC Tranche Applicable Percentages, as
applicable, of the Lenders under this Agreement arising from time to time in
connection with any event or circumstance contemplated hereby, including a NAIC
Tranche Lender acting as a Limited Fronting Lender for any Affected Lender or
Non-NAIC Approved Bank pursuant to Section 2.20(k), a replacement of a NAIC
Tranche Lender pursuant to Section 2.16(b), an increase of the Commitments
pursuant to Section 2.17, a reallocation of L/C Obligations held by a Defaulting
Lender pursuant to Section 2.18, a reallocation of L/C Obligations pursuant to
Section 2.21, an assignment pursuant to Section 9.04 or otherwise. However, it
is acknowledged by the Administrative Agent, the Lenders and the Several L/C
Agents that amendments of outstanding Several Letters of Credit may not be
immediately effected and may be subject to the consent of the beneficiaries of
such Several Letters of Credit. Accordingly, whether or not Several Letters of
Credit are amended as contemplated hereby (including Existing Letters of
Credit), the Lenders agree that they shall purchase and sell participations (as
provided in Section 2.20(l)) or otherwise make or effect such payments among
themselves (but through the Administrative Agent) so that payments by the
Lenders of drawings under Several Letters of Credit under any Tranche and
payments by the Company of Unreimbursed Amounts and interest thereon are, except
as otherwise expressly set forth herein (including with respect to Limited
Fronting Lenders and Defaulting Lenders), in each case shared by the Lenders in
accordance with the respective NAIC Tranche Applicable Percentages or Non-NAIC
Tranche Applicable Percentages, as applicable, of the Lenders under such Tranche
from time to time in effect.

(v) If the Company so requests in any applicable Letter of Credit Application,
the applicable Several L/C Agent (on behalf of the Lenders under the applicable
Tranche) will issue or amend a Letter of Credit (including any Existing Letter
of Credit) to provide for automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Several L/C Agent to prevent any such extension by
giving notice to the beneficiary thereof prior to the thirtieth (30th) day (or
such earlier day as set forth in the applicable Letter of Credit) preceding the
then current expiration date of such Letter of Credit (the “Non-Extension Notice
Date”). The Company shall not be required to make a specific request to such
Several L/C Agent for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders under the applicable Tranche shall be deemed
to have authorized the applicable Several L/C Agent to permit the extension of
such Letter of Credit to an expiry date not later than twelve months from the
then existing expiry date; provided, however, that such Several L/C Agent shall
not permit any such extension (and shall give a notice of non-extension to the
relevant beneficiary of such Letter of Credit prior to the Non-Extension Notice
Date pursuant to the terms thereof) if (A) such Several L/C Agent (on behalf of
the Lenders under such Tranche) has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.20(a) or otherwise), and such Several L/C
Agent has provided notice thereof to the Company no later than the Non-Extension
Notice Date, (B) it has received notice on or before the day that is five
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender under such Tranche or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (or, in
the case of the Company, that the Company does not want such Letter of Credit to
be extended), and in each such case directing such Several L/C Agent not to
permit such extension, or (C) such extension would result in the extension of
the expiry date of such Letter of Credit to a date after the first anniversary
of the Commitment Termination Date.

 

Credit Agreement



--------------------------------------------------------------------------------

- 52 -

 

(vi) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Several L/C Agent will also deliver to the Company and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements. (i) Upon receipt from the beneficiary of any
Several Letter of Credit of any notice of a drawing under such Several Letter of
Credit, the applicable Several L/C Agent shall notify the Administrative Agent,
and the Administrative Agent shall notify the Company and the Lenders under the
applicable Tranche, thereof, which notices shall be given promptly and in any
event at least one Business Day, or for Several Letters of Credit denominated in
Yen at least two Business Days, before the date (the “Honor Date”) on which the
applicable Several L/C Agent anticipates that payment of such drawing will be
made. Not later than 10:00 a.m., New York City time, on the Honor Date and
without further notice or demand by such Several L/C Agent or the Administrative
Agent, (A) each Lender under such Tranche (including each Limited Fronting
Lender, but excluding each Participating L/C Issuer) shall make funds available
to the Administrative Agent at the Administrative Agent’s Office in an amount
equal to its NAIC Tranche Applicable Percentage or Non-NAIC Tranche Applicable
Percentage, as the case may be, (and, in the case of each Limited Fronting
Lender, the NAIC Tranche Applicable Percentage (or the portion thereof for which
it has agreed to be a Limited Fronting Lender) of each applicable Participating
L/C Issuer) of the drawing under such Several Letter of Credit (and the
Administrative Agent shall make such funds available to the applicable Several
L/C Agent) and (B) in the event that a Limited Fronting Lender pays the NAIC
Tranche Applicable Percentage of a Participating L/C Issuer, such Participating
L/C Issuer shall pay such NAIC Tranche Applicable Percentage (or the relevant
portion thereof, if applicable) to such Limited Fronting Lender in purchase of
its participation in such payment. Not later than 2:00 p.m., New York City time,
on the Honor Date, so long as the Company has received notice of payment under
such Several Letter of Credit from such Several L/C Agent or the Administrative
Agent by 10:00 a.m., New York City time, on the Honor Date and, otherwise, not
later than 2:00 p.m., New York City time, on the following Business Day, the
Company shall pay to the Lenders under the applicable Tranche through the
Administrative Agent an amount equal to the amount of such drawing (such amount,
the “Unreimbursed Amount”) in the applicable Currency without further demand;
provided that, in the case of any such reimbursement in Dollars, at any time
during the Availability Period, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Borrowing under the respective Tranche in an
equivalent amount and, to the extent so financed, the Company’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. Any notice given by such Several L/C Agent or the Administrative
Agent pursuant to this Section 2.20(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. In the case of a Letter of Credit denominated in an Agreed Foreign
Currency, the Company shall reimburse the applicable Lenders in such Agreed
Foreign Currency unless (A) such Lender (at its option) shall have specified in
such notice that it will require reimbursement in Dollars or (B) in the absence
of any such requirement for reimbursement in Dollars, the Company shall have
notified such Lender promptly following receipt of the notice of drawing that
the Company will reimburse such Lender in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Agreed Foreign Currency, the applicable Lender shall notify the Company of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.

 

Credit Agreement



--------------------------------------------------------------------------------

- 53 -

 

(ii) Notwithstanding the date on which an Unreimbursed Amount is payable by the
Company pursuant to Section 2.20(c)(i), if an Unreimbursed Amount is not paid by
the Company by 2:00 p.m., New York City time, on the applicable Honor Date, each
Unreimbursed Amount shall bear interest from the applicable Honor Date to the
date that such Unreimbursed Amount is paid by the Company at a rate per annum
equal to the Default Rate.

(iii) Until a Lender funds its obligation pursuant to this Section 2.20(c),
interest in respect of such Lender’s NAIC Tranche Applicable Percentage or
Non-NAIC Tranche Applicable Percentage, as applicable, of any Unreimbursed
Amount shall be solely for the account of the applicable Several L/C Agent (if
such Several L/C Agent has funded on behalf of such Lender, as provided in
Section 2.20(c)(v)), as applicable.

(iv) Each Lender’s (including for avoidance of doubt each Limited Fronting
Lender’s and each Participating L/C Issuer’s) obligation to fund its obligations
pursuant to this Section 2.20(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Several L/C Agent, the Administrative Agent, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.

(v) If any Lender fails to make available to the Administrative Agent any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.20(c) by the time specified in Section 2.20(c)(i), the applicable
Several L/C Agent (to the extent that such Several L/C Agent shall have funded
such amount on behalf of such Lender, it being understood and agreed that
neither such Several L/C Agent nor the Administrative Agent shall have any
obligation or liability to fund any amount under any Several Letter of Credit
other than in its capacity as a Lender) shall, through the Administrative Agent,
be entitled to recover from such Lender, on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Administrative Agent at a
rate per annum equal to the Federal Funds Effective Rate from time to time in
effect. A certificate of the applicable Several L/C Agent with respect to any
amounts owing under this clause (v) shall be conclusive absent manifest error.

(vi) The obligations of the Lenders hereunder to honor drawings under, and/or
(if applicable) to fund participations in, Letters of Credit are several and not
joint. The failure of any Lender under any Tranche to fund any such drawing or
participation on any date required hereunder shall not relieve any other Lender
under such Tranche of its corresponding obligation to do so on such date, and
except for Limited Fronting Lenders with respect to Letters of Credit they have
issued on behalf of Affected Lenders or Non-NAIC Approved Banks, no Lender shall
be responsible for the failure of any other Lender to honor a drawing or
purchase its participation.

(d) Repayment of Fundings. (i) If after any Lender has funded its obligation
under Section 2.20(c) in respect of any drawing under any Letter of Credit, the
Administrative Agent receives any payment (including any payment of interest) in
respect of the related Unreimbursed Amount (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), then the Administrative Agent will distribute to such
Lender its NAIC Tranche Applicable Percentage or Non-NAIC Tranche Applicable
Percentage, as applicable (or other applicable share as provided herein),
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s funding was outstanding) in the
same funds as those received by the Administrative Agent. If any Lender has not
funded its obligation as aforesaid, such Lender’s NAIC Tranche Applicable
Percentage or Non-NAIC Tranche Applicable Percentage, as applicable (or other
applicable share as provided herein), of such payment shall be paid to the
applicable Several L/C Agent (if such Several L/C Agent shall have funded on
behalf of such Lender, as provided in Section 2.20(c)(v)).

 

Credit Agreement



--------------------------------------------------------------------------------

- 54 -

 

(ii) If any payment made by the Administrative Agent to the Lenders pursuant to
Section 2.20(d)(i) is required to be returned under any of the circumstances
described in Section 9.08 (including pursuant to any settlement), each Lender
shall pay to the Administrative Agent its NAIC Tranche Applicable Percentage or
Non-NAIC Tranche Applicable Percentage, as applicable (or other applicable share
as provided herein), thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Company to pay each Unreimbursed
Amount shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Several L/C Agent, any
Lender, the Administrative Agent or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Lenders under such Letter of Credit against presentation
of a draft or certificate that does not comply with the terms of such Letter of
Credit or any payment made by the Lenders under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar Law now or hereafter
in effect;

(v) any Several L/C Agent, any Lender, the Administrative Agent or any of their
respective branches or Affiliates being the beneficiary of such Letter of
Credit;

(vi) any Lender honoring a drawing against any draft, demand, certificate or
other document presented under such Letter of Credit up to the amount available
under such Letter of Credit even if such draft, demand, certificate or other
document claims an amount in excess of the amount available under such Letter of
Credit;

(vii) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Several L/C Agent or any of the L Lenders as security
for any of such reimbursement obligations shall fail to be perfected;

(viii) the occurrence of any Default;

 

Credit Agreement



--------------------------------------------------------------------------------

- 55 -

 

(ix) the existence of any proceedings of the type described in clause (g) or
(h) of Article VII with respect to the Company or any Subsidiary;

(x) whether such Letter of Credit is issued in support of any obligations of any
Subsidiary or any Subsidiary is an applicant for, or purports in any way to have
any liability for, such Letter of Credit; or

(xi) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto requested by the Company that is delivered to it and, in the
event of any claim of noncompliance with the Company’s (or, if applicable, any
Subsidiary’s) instructions or other irregularity, the Company will notify the
applicable Several L/C Agent (with respect to Several Letters of Credit) within
five Business Days of receipt of such Letter of Credit or amendment. The Company
and each Subsidiary party to any Letter of Credit Application shall be
conclusively deemed to have waived any such claim against the Several L/C Agents
or the Lenders, as applicable, unless such notice is given as aforesaid.

(f) Role of Several L/C Agent. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, the applicable Several L/C Agent shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
applicable Several L/C Agent, any Related Party thereof nor any of the
respective correspondents, participants or assignees of such Several L/C Agent
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders under any Tranche, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or wilful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any Letter of Credit
Document. The Company and each Subsidiary party to a Letter of Credit
Application hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of any
Several L/C Agent, any Related Party nor any of the respective correspondents,
participants or assignees of such Several L/C Agent shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.20(e); provided, however, that, anything in such clauses to the
contrary notwithstanding, the Company (or, if applicable, any Subsidiary) may
have a claim against any Several L/C Agent, and any Several L/C Agent may be
liable to the Company or such Subsidiary, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company or such Subsidiary which the Company or such Subsidiary proves were
caused primarily by such Several L/C Agent’s wilful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, any Several
L/C Agent may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Several L/C Agent shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent (given at the
request or with the consent of the Required Lenders under the applicable
Tranche), if, as of the first anniversary of the Commitment Termination Date,
any Letter of Credit under any Tranche for any reason

 

Credit Agreement



--------------------------------------------------------------------------------

- 56 -

 

remains outstanding and partially or wholly undrawn, or the Company shall be
required or permitted to provide Cash Collateral pursuant to Section 2.08(b),
the Company shall promptly or in accordance with Section 2.08(b), as applicable,
Cash Collateralize the then Outstanding Amount of all L/C Obligations under such
Tranche (in an amount equal to such Outstanding Amount thereof plus any accrued
and unpaid interest thereon at such time) or in the case of Cash Collateral
required or permitted pursuant to Section 2.08(b), the amount determined
thereunder. Article VII sets forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Agreement, “Cash Collateralize”
means to pledge to the Administrative Agent, for the benefit of the Lenders as
collateral for the L/C Obligations under the applicable Tranche, deposit account
balances denominated in Dollars (which, with respect to L/C Obligations
denominated in a Foreign Currency, the Dollar Equivalent thereof) and maintained
with the Administrative Agent pursuant to documentation in form and substance
satisfactory to the Administrative Agent (which documents are hereby consented
to by the Lenders). The Company hereby grants to the Administrative Agent, for
the benefit of the Lenders, a security interest in all such deposit accounts and
all balances therein and all proceeds of the foregoing delivered by the Company
as Cash Collateral. Cash Collateral shall be maintained in a blocked deposit
account at JPMCB.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Several L/C Agent, the Administrative Agent and the Company when a
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit unless, for regulatory purposes, the rules of the UCP must apply.

(i) Conflict with Letter of Credit Documents. In the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Document, the terms hereof shall control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding anything herein
or in any Letter of Credit Document to the contrary, the Company shall be solely
and fully obligated to pay all amounts owing with respect to each Letter of
Credit, including each Unreimbursed Amount and accrued interest thereon with
respect to such Letter of Credit, whether or not such Letter of Credit is issued
in support of any obligations of any Subsidiary or any Subsidiary is party as an
applicant to the relevant Letter of Credit Application, all on the terms set
forth herein. The Company hereby acknowledges that the issuance of Letters of
Credit at the request of any of its Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

(k) Limited Fronting Lenders. In the event that any NAIC Tranche Lender agrees
(in its sole discretion) to act as a Limited Fronting Lender for any Affected
Lender or Non-NAIC Approved Bank upon such terms and conditions as such parties
may agree (including fees payable by such Affected Lender or Non-NAIC Approved
Bank to such Limited Fronting Lender) (such agreement, a “Limited Fronting
Lender Agreement”), the following provisions shall apply (in addition to any
other provisions hereof relating to Limited Fronting Lenders):

(i) upon the issuance of any Several Letter of Credit under the NAIC Tranche
pursuant hereto, with respect to any Affected Lender or Non-NAIC Approved Bank,
as applicable, as a Participating L/C Issuer under such Several Letter of
Credit, each applicable Limited Fronting Lender, in reliance upon the agreements
of such Affected Lender or Non-NAIC Approved Bank, as applicable, as a
Participating L/C Issuer set forth in this Section, agrees (A) to issue through
the applicable Several L/C Agent, in addition to its own obligations as a NAIC
Lender under such Several Letter of Credit, severally such Several Letter of
Credit in an amount equal to such Affected Lender’s or Non-NAIC Approved Bank’s,
as applicable, NAIC Tranche Applicable Percentage of the stated amount of such
Several Letter of Credit (or the portion thereof for which such Limited Fronting
Lender has agreed to be a Limited Fronting Lender), and (B) to amend or extend
each Several Letter of Credit previously issued by it as a Limited Fronting
Lender for such Participating L/C Issuer; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 57 -

 

(ii) with respect to any Several Letter of Credit issued by a Limited Fronting
Lender pursuant to clause (i) above for a Participating L/C Issuer, such
Participating L/C Issuer agrees to purchase participations (as provided in
Section 2.20(l)) in the obligations of such Limited Fronting Lender under such
Several Letter of Credit attributable to such Participating L/C Issuer for which
such Limited Fronting Lender has agreed to act as a Limited Fronting Lender
hereunder.

Each NAIC Tranche Lender that agrees to act as a Limited Fronting Lender for any
other NAIC Tranche Lender shall promptly notify the Administrative Agent (which
shall promptly notify the Several L/C Agents) of such agreement and of any
termination or expiration of such agreement.

In the event that, pursuant to this Section 2.20(k), any other NAIC Tranche
Lender agrees to act as a Limited Fronting Lender for any NAIC Tranche Lender
that becomes an Affected Lender or a Non-NAIC Approved Bank, such other NAIC
Tranche Lender shall receive such compensation therefor as such Affected Lender
or Non-NAIC Approved Bank and such other NAIC Tranche Lender may agree.
Notwithstanding anything herein to the contrary, no NAIC Tranche Lender shall
have any obligation to agree to act hereunder as a Limited Fronting Lender for
any other NAIC Tranche Lender.

(l) Participations. In the event (i) any Participating L/C Issuer purchases a
participation in the Letter(s) of Credit of its Limited Fronting Lender pursuant
to Section 2.20(k) or (ii) any NAIC Tranche Lender acquires or is deemed to
acquire a participation in the Letters of Credit of the other NAIC Tranche
Lenders pursuant to Section 2.20(b)(iv), then, without any further action on the
part of any party, (A) in the case of clause (i) above, such Limited Fronting
Lender grants to such Participating L/C Issuer, and such Participating L/C
Issuer hereby acquires from such Limited Fronting Lender, a participation in
such Limited Fronting Lender’s NAIC Tranche Applicable Percentage of the
relevant Letters of Credit attributable to such Participating L/C Issuer for
which such Limited Fronting Lender has agreed to act as a Limited Fronting
Lender hereunder and (B) in the case of clause (ii) above, each such other NAIC
Tranche Lender hereby grants to such NAIC Tranche Lender, and such NAIC Tranche
Lender hereby acquires from such other NAIC Tranche Lenders, a participation in
that portion of each such other NAIC Tranche Lender’s NAIC Tranche Applicable
Percentage of the relevant Letters of Credit to give effect to the purposes of
the last sentence of Section 2.20(b)(iv). Each NAIC Tranche Lender (including
each Participating L/C Issuer) purchasing a participation hereunder acknowledges
and agrees that its obligation to acquire participations in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the NAIC Tranche Commitments. In consideration and in furtherance
of the foregoing, such NAIC Tranche Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the applicable Limited
Fronting Lender or such other NAIC Tranche Lenders, as applicable, an amount
equal to the amount of each payment made by such Limited Fronting Lender or
other NAIC Tranche Lenders, as applicable, in respect of the portion of such
Letter of Credit in which such NAIC Tranche Lender holds a participation,
promptly upon the request of such Limited Fronting Lender or any such other NAIC
Tranche Lender, as applicable, at any time from the time such payment is made
until such payment is reimbursed by the Company or at any time after any
reimbursement payment is required to be refunded to the Company for any reason.
Such payment by such NAIC Tranche Lender shall be made for account of the
applicable Limited Fronting Lender or such other NAIC Tranche Lenders, as
applicable, without any offset, abatement, withholding or reduction whatsoever.
To the extent that any NAIC Tranche Lender has made payments pursuant to this
paragraph to reimburse a

 

Credit Agreement



--------------------------------------------------------------------------------

- 58 -

 

Limited Fronting Lender or any other NAIC Tranche Lenders in respect of any
participation interests purchased hereunder in respect of any Letter of Credit,
promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to Section 2.20(c)(i) in respect of such Letter of Credit, the
Administrative Agent shall distribute such payment to such Limited Fronting
Lender and such NAIC Tranche Lender, or to the other NAIC Tranche Lenders and
such NAIC Tranche Lender, as applicable, in each case as their interests may
appear. Any payment made by a NAIC Tranche Lender in respect of its
participation pursuant to this paragraph to reimburse the applicable Limited
Fronting Lender or any other NAIC Tranche Lenders for any payment made in any
respect of any drawing under a Letter of Credit shall not relieve the Company of
its obligation to reimburse the amount of such drawing.

SECTION 2.21. Converting Lenders. Any Converting Lender, at any time after the
Closing Date by notice to the Administrative Agent and the Company and with the
consent of the Company, may convert all (but not part) of its Non-NAIC Tranche
Commitments (including any Loans and Letters of Credit thereunder) to NAIC
Tranche Commitments (and New NAIC Tranche Loans in the case of outstanding
Loans), provided that such Converting Lender provides satisfactory evidence to
both the Administrative Agent and the Company that it is at the time of such
conversion a NAIC Approved Bank or shall have in effect a Confirming Bank
Agreement or Limited Fronting Lender Agreement, in each case with a Person or
Lender that is a NAIC Approved Bank. Such notice shall specify (i) the name of
such Converting Lender and (ii) the proposed Conversion Date, which date shall
be a Business Day at least 10 Business Days after delivery of such notice and at
least 30 days prior to the Commitment Termination Date. Each Commitment
Conversion shall be subject to the additional conditions that (i) the
representations and warranties of the Company and each Subsidiary Borrower (if
any) set forth in this Agreement and the other Loan Documents (excluding those
representations and warranties contained in Section 3.05(b) (but only as to
clause (a) of the definition of “Material Adverse Change”) and Section 3.06(a)
and (c)) shall be true and correct in all material respects (or, in the case of
any such representations and warranties qualified as to materiality, in all
respects) on and as of the applicable Conversion Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specified date, as of such specified date), (ii) at the time of and immediately
after giving effect to such Commitment Conversion, no Default shall have
occurred and be continuing, and (iii) Commitment Conversion shall not result in
any amounts being due as of the applicable Commitment Conversion Date under
Section 2.13. Each Commitment Conversion shall become effective as of the
relevant Conversion Date upon receipt by the Administrative Agent, on or prior
to 9:00 a.m., New York City time, on such Conversion Date, of an agreement, in
form and substance satisfactory to the Company and the Administrative Agent,
pursuant to which the applicable Converting Lender shall provide its new NAIC
Tranche Commitment, duly executed by such Converting Lender and the Borrowers
and acknowledged by the Administrative Agent. Upon the Administrative Agent’s
receipt of such fully executed agreement, the Administrative Agent shall record
the information contained in such agreement in the Register and give prompt
notice to the Company and the Lenders of the New NAIC Tranche Commitments and
the New Non-NAIC Tranche Commitments. To effect the foregoing Commitment
Conversion, (I) if any Loans in any Currency shall be outstanding on such
Conversion Date, each Borrower shall be deemed to have borrowed Loans in such
Currency from the Lenders, and the Lenders shall make Loans in such Currency to
such Borrower (with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s)), and (notwithstanding the provisions hereof
requiring that borrowings and prepayments be made ratably in accordance with the
principal amounts of the Loans held by the Lenders) such Borrower shall be
deemed to have repaid Loans in such Currency to the Lenders, so that after
giving effect to such Loans and prepayments (a) the New NAIC Tranche Loans in
each Currency shall be held by the NAIC Tranche Lenders (including the
Converting Lender) ratably in accordance with the respective amounts of their
New NAIC Tranche Commitments and (b) the New Non-NAIC Tranche Loans in each
Currency shall be held by the Non-NAIC Tranche Lender (excluding the Converting
Lender) ratably in accordance with the respective amounts of their New Non-NAIC
Tranche Commitments, and (II) if any Letter of Credit shall be outstanding on
such Conversion Date, such Letter of Credit shall be promptly amended pursuant
to the mechanics contemplated by Section 2.20(b)(iv) to reflect the New NAIC
Tranche Commitments and/or the New Non-NAIC Tranche Commitments, as the case may
be.

 

Credit Agreement



--------------------------------------------------------------------------------

- 59 -

 

As used herein:

“Commitment Conversion” means a conversion of all (but not part) of the Non-NAIC
Tranche Commitments, Loans and Letters of Credit of a Converting Lender pursuant
to this Section 2.21.

“Conversion Date” means the date on which a Commitment Conversion is to occur.

“Converting Lender” means any Non-NAIC Tranche Lender proposing to have its
Non-NAIC Tranche Commitments (including any Loans and Letters of Credit
thereunder) converted to NAIC Tranche Commitments (and New NAIC Tranche Loans in
the case of outstanding Loans) pursuant to this Section 2.21.

“New NAIC Tranche Commitments” means, with respect to any Commitment Conversion,
the sum of (i) the aggregate amount of NAIC Tranche Commitments in effect
immediately prior to the relevant Conversion Date plus (ii) the aggregate amount
of the Non-NAIC Tranche Commitments of the applicable Converting Lender to be
converted to NAIC Tranche Commitments on such Conversion Date.

“New NAIC Tranche Loans” means, with respect to any Commitment Conversion, the
sum of (i) the aggregate outstanding principal amount of the NAIC Tranche Loans
as of immediately prior to the relevant Conversion Date plus (ii) the aggregate
outstanding amount of the Non-NAIC Tranche Loans of the applicable Converting
Lender to be converted to NAIC Tranche Loans on such Conversion Date.

“New Non-NAIC Tranche Commitments” means, with respect to any Commitment
Conversion, the excess of (i) the aggregate amount of Non-NAIC Tranche
Commitments in effect immediately prior to the relevant Conversion Date minus
(ii) the aggregate amount of the Non-NAIC Tranche Commitments of the applicable
Converting Lender to be converted to NAIC Tranche Commitments on such Conversion
Date.

“New Non-NAIC Tranche Loans” means, with respect to any Commitment Conversion,
the excess of (i) the aggregate outstanding principal amount of the Non-NAIC
Tranche Loans as of immediately prior to the relevant Conversion Date minus
(ii) the aggregate outstanding amount of the Non-NAIC Tranche Loans of the
applicable Converting Lender to be converted to NAIC Tranche Loans on such
Conversion Date.

SECTION 2.22. Non-NAIC Approved Banks. If, at any time from and after the
Closing Date, any NAIC Tranche Lender is not or ceases to be a NAIC Approved
Bank, such NAIC Tranche Lender shall promptly notify the Company and the
Administrative Agent thereof. Each NAIC Tranche Lender agrees to use
commercially reasonable efforts, at all times from and after the Closing Date,
(a) to be a NAIC Approved Bank or (b) if such NAIC Tranche Lender is not or
ceases to be a NAIC Approved Bank, either (i) to maintain in effect a Confirming
Bank Agreement with a Confirming Bank (which Confirming Bank (if not a NAIC
Tranche Lender), prior to entering in such Confirming Bank Agreement, shall be
subject to the prior written consent of the Company and the Administrative Agent
(such consent, in each case, not to be unreasonably withheld)) upon such terms
and conditions as such parties may agree or (ii) as provided in Section 2.20(k),
to agree with another NAIC Tranche Lender

 

Credit Agreement



--------------------------------------------------------------------------------

- 60 -

 

which is a NAIC Approved Bank that such NAIC Tranche Lender shall (in its sole
discretion) act as the Limited Fronting Lender for such NAIC Tranche Lender, in
each case with respect to any Several Letters of Credit which are outstanding at
the time such NAIC Tranche Lender becomes a Non-NAIC Approved Bank and/or are
issued during the period that such NAIC Tranche Lender is a Non-NAIC Approved
Bank. In the event that any Person (including any other NAIC Tranche Lender)
agrees to act as a Confirming Bank for any NAIC Tranche Lender which is a
Non-NAIC Approved Bank, such other NAIC Tranche Lender shall receive such
compensation therefor as such Non-NAIC Approved Bank and such Person may agree.
If any NAIC Tranche Lender shall enter into a Confirming Bank Agreement
hereunder at any time, it shall promptly furnish a copy thereof to the Company
and the Administrative Agent and, thereafter, promptly notify the Company and
the Administrative Agent of the termination or expiration of such Confirming
Bank Agreement. Notwithstanding anything herein to the contrary, no NAIC Tranche
Lender shall have any obligation to agree to act hereunder as a Confirming Bank
for any other NAIC Tranche Lender.

SECTION 2.23 Extension of Termination Date.

(a) Request for Extension. The Company may, by notice to the Administrative
Agent not earlier than 90 days and not later than 30 days prior to each
anniversary of the Closing Date (with respect to any Termination Extension
Request, such anniversary date or, if such anniversary date is not a Business
Day, the Business Day immediately preceding such anniversary date, the “Current
Anniversary Date”) request that each Lender extend such Lender’s Commitment
Termination Date then in effect (herein referred to as such Lender’s “Existing
Commitment Termination Date”) for an additional one year from such Existing
Commitment Termination Date (any such request, a “ Commitment Termination
Extension Request”); provided that not more than two such extensions may be made
during the life of this Agreement. The Administrative Agent shall promptly
notify the Lenders of each Commitment Termination Extension Request.

(b) Lender Election to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 20 days following the date of the Company’s notice, or such
other date as shall be acceptable to the Company and the Administrative Agent
and notified to the Lenders, (the “Notice Date”), notify the Administrative
Agent whether or not it agrees to such Commitment Termination Extension Request
(each such Lender that agrees to such request being herein referred to as an
“Extending Lender”). Each Lender that determines not to so extend the Commitment
Termination Date (such Lender being herein referred as a “Non-Extending Lender”)
shall notify the Administrative Agent of its determination thereof as promptly
as practicable, but in any event not later than the Notice Date, and any Lender
that does not advise the Administrative Agent on or before the Notice Date as to
whether or not it agrees to such Commitment Termination Extension Request shall
be deemed to be a Non-Extending Lender for purposes of such Commitment
Termination Extension Request. Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to agree to any Commitment Termination
Extension Request (regardless of whether any other Lender shall agree to such
Commitment Termination Extension Request) and any election to do so shall be in
the sole discretion of each Lender.

(c) Notification by Administrative Agent; Replacement of Non-Extending Lenders.
The Administrative Agent shall promptly notify the Company of the Lenders’
responses to each Commitment Termination Extension Request. The Company shall
have the right to replace any Non-Extending Lender at any time (whether before
or after the relevant Commitment Termination Extension Effective Date with
respect to any Commitment Termination Extension Request) in accordance with this
paragraph. Such replacement may be effected, at the option of the Company and,
in each case effective as of the relevant Commitment Termination Extension
Effective Date, by (i) requiring such Non-Extending Lender to assign and
delegate, without recourse (in accordance with and subject to the

 

Credit Agreement



--------------------------------------------------------------------------------

- 61 -

 

restrictions contained in Section 9.04), all or a portion of its interests,
rights and obligations under this Agreement to an assignee (which may be another
Lender, if a Lender accepts such assignment) that shall assume such obligations
and agree to such Commitment Termination Extension Request with respect thereto,
(ii) having one or more existing Lenders, and/or other Persons which qualify as
assignees (in accordance with and subject to the restrictions contained in
Section 9.04), that are not then Lenders (each such Lender or other Person, an
“Additional Commitment Lender”), provide a Commitment in connection with such
Commitment Termination Extension Request, in each case pursuant to a joinder or
similar agreement, in form and substance reasonably satisfactory to the
Administrative Agent, as applicable, provided that the initial Commitment of
each such new Lender shall not be less than $25,000,000 and, in an aggregate
amount (with respect to clauses (i) and (ii) above) not exceeding the Commitment
of such Non-Extending Lender and/or (iii) notwithstanding anything herein to the
contrary, concurrently with the effectiveness of the new Commitment(s) under
clause (ii) above, on a nonratable basis, by written notice to the
Administrative Agent and the relevant Non-Extending Lender, terminating the
Commitment, if any, of such Non-Extending Lender (after giving effect to the
actions under clauses (i) and (ii) above) and paying such Non-Extending Lender
an amount equal to the outstanding principal of its Loans and participations
under its Letters of Credit, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder (including amounts, if any, payable
pursuant to Section 9.03(a) as a result of the such prepayment). Notwithstanding
anything herein to the contrary, each Lender or other Person that shall become
an Additional Commitment Lender and assume or provide a Commitment as part of
such Commitment Termination Extension Request shall be subject to the consent of
the Administrative Agent (not to be unreasonably withheld).

(d) Effective Date of Extension. Subject to the terms and conditions set forth
in this Section, effective as of the Current Anniversary Date with respect to
the relevant Commitment Termination Extension Request (the “Commitment
Termination Extension Effective Date”), (i) the Commitment Termination Date for
each Extending Lender’s Commitment (including any additional Commitment provided
by such Lender as part of such Commitment Extension Termination Request) shall
be extended to the date that is one year after such Lender’s Existing Commitment
Termination Date (except that, if such date is not a Business Day, such
Commitment Termination Date shall be extended to the Business Day immediately
preceding such date) and (ii) each Additional Commitment Lender that is not then
a Lender shall become a Lender for all purposes of this Agreement with a
Commitment in the amount specified in the applicable agreement referred to in
paragraph (c) of this Section pursuant to which such Person shall become a
Lender (which Commitment will have the same Commitment Termination Date provided
for under clause (i) above that is applicable to the Extending Lenders). Subject
to the terms and conditions set forth in this Section, the Administrative Agent
shall promptly notify the Company and the Lenders of the Commitment Termination
Extension Effective Date and record the relevant information for such extension
in the Register. Notwithstanding anything herein to the contrary, in connection
with each Commitment Termination Extension Request, the Commitment Termination
Date with respect the Commitment of any Non-Extending Lender that has not been
replaced pursuant to paragraph (c) of this Section shall remain unchanged.

(e) Conditions to Extension. In connection with any Commitment Termination
Extension Request, each extension of the Commitment Termination Date shall be
subject to the satisfaction of the following conditions as of the relevant
Commitment Termination Extension Effective Date:

(i) the aggregate amount of the Commitments of the Extending Lenders, together
with the aggregate amount of the Commitments of the Additional Commitment
Lenders, with respect to such Commitment Termination Extension Request shall be
more than 50% of the aggregate amount of the Commitments in effect immediately
prior to such Commitment Termination Extension Effective Date;

 

Credit Agreement



--------------------------------------------------------------------------------

- 62 -

 

(ii) the Administrative Agent shall have received a certificate of the Company
dated as of such Commitment Termination Extension Effective Date signed by an
officer of the Company (A) certifying and attaching the resolutions adopted by
the Company authorizing the transaction and (B) certifying that, before and
after giving effect to such extension, (x) the representations and warranties of
the Company set forth in this Agreement shall be true and correct in all
material respects on and as of such Commitment Termination Extension Effective
Date as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and except that, for purposes of this Section, the
representations and warranties contained in Section 4.02(a) shall be deemed to
refer to the most recent statements furnished pursuant to Section 5.01(b) and
(y) no Default or Event of Default has occurred and is continuing;

(iii) the Administrative Agent shall have received the documentation
contemplated by paragraph (c) of this Section, executed by the relevant parties
thereto; and

(iv) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received, legal opinions and board resolutions
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent.

(f) Adjustments of Revolving Credit and Letters of Credit Exposure. In
connection with each Termination Extension Request with respect to any Tranche,
if on the relevant Commitment Termination Extension Effective Date, any Loans
and Letters of Credit under such Tranche are outstanding and any Additional
Commitment Lender shall provide or assume a Commitment in connection therewith,
the Company shall on such date prepay on a nonratable basis Loans and/or cash
collateralize the Letters of Credit under such Tranche (and pay the additional
amounts, if any payable pursuant to Section 9.03(a) as a result of such
prepayment), and/or borrow on a nonratable basis from each such Additional
Commitment Lender, such that, after giving effect thereto, all outstanding
Letters of Credit and Loans under such Tranche shall be held by the Lenders
thereunder in accordance with their respective Applicable Percentages (after
giving effect to such increase).

(g) Conflicting Provisions. This Section 2.23 shall supersede any provisions in
Section 2.15 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company and (with respect to Section 3.14 only and to the extent provided
therein) each Subsidiary Borrower (if any) represents and warrants to the
Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and its Designated
Subsidiaries (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) above, to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Change.

 

Credit Agreement



--------------------------------------------------------------------------------

- 63 -

 

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party have
been duly authorized by all necessary corporate or other organizational action.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Authorizations. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except such as have been obtained or
made and are in full force and effect.

SECTION 3.04. No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Loan Party is a party do not and
will not (a) contravene the terms of any of such Loan Party’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Loan Party or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or its property is subject; or
(c) violate any Law, except, in the case of clauses (b) and (c) above, to the
extent such violations or defaults, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change.

SECTION 3.05. Financial Statements; No Material Adverse Change.

(a) Financial Statements. The Company has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, equity and cash flows
(i) as of and for the fiscal years ended December 31, 2012 and
December 31, 2013, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2014 certified by the Company’s chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) No Material Adverse Change. Since December 31, 2013, there has been no
event, development or circumstance that has had or would reasonably be expected
to result in a Material Adverse Change.

SECTION 3.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. Except for Disclosed Matters and Disclosed
Tax Matters, there are no actions, suits, proceedings, claims, disputes or
investigations pending or, to the knowledge of the Company, threatened, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Designated Subsidiaries or against any of their

 

Credit Agreement



--------------------------------------------------------------------------------

- 64 -

 

properties or revenues that (i) either individually or in the aggregate, if
determined adversely, would reasonably be expected to result in a Material
Adverse Change or (ii) purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby or thereby.

(b) Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change, neither the Company nor any of its Designated
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any conditions or circumstances that would reasonably
be expected to result in any Environmental Liability.

(c) Change in Disclosed Matters. Since June 19, 2014, there has been no change
in the status of Disclosed Matters and Disclosed Tax Matters that, individually
or in the aggregate, has resulted in, or would reasonably be expected to result
in, a Material Adverse Change.

SECTION 3.07. Compliance with Laws. Each of the Company and its Designated
Subsidiaries is in compliance with all Laws (including applicable
Anti-Corruption Laws, applicable Sanctions and any Environmental Laws) and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change.

SECTION 3.08. No Default. Neither the Company nor any of its Designated
Subsidiaries is in default under or with respect to any Contractual Obligation
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Change. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

SECTION 3.09. Investment Company Status. None of the Borrowers is and, after
application of the proceeds of the Loans, will be an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

SECTION 3.10. Taxes. Except for Disclosed Tax Matters, each of the Company and
its Designated Subsidiaries has timely filed or caused to be filed all Federal
income tax returns and all other material tax returns and reports required to
have been filed and has paid or caused to be paid all taxes required to have
been paid by it, except (a) taxes for which such Person has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

SECTION 3.11. ERISA.

(a) Each of the Company and its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder as they relate to each
Plan. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events, would reasonably be expected to
result in material liability of the Company or any of its ERISA Affiliates. The
present value of all benefit liabilities of all underfunded Plans (determined
based on the projected benefit obligation with respect to such underfunded Plans
based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of all such underfunded
Plans by an amount that would reasonably be expected to result in a Material
Adverse Change if any such Plan were voluntarily terminated.

 

Credit Agreement



--------------------------------------------------------------------------------

- 65 -

 

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of Law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Company, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that would subject
the Company or any Subsidiary, directly or indirectly, to a tax or civil penalty
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Change. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to the
Lender in respect of any unfunded liabilities in accordance with applicable Law
and prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans would not reasonably be expected to result in a Material Adverse
Change. The present value of the aggregate accumulated benefit liabilities of
all such Foreign Pension Plans (based on those assumptions used to fund each
such Foreign Pension Plan) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets held in trust
under all such Foreign Pension Plans by an amount that would reasonably be
expected to result in a Material Adverse Change if any such Plan were
voluntarily terminated.

SECTION 3.12. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any other Borrower to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date made;
provided that, with respect to projected or pro forma financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time furnished (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies and no assurances can be given that such projections or forecasts
will be realized).

SECTION 3.13. Margin Regulations. No Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no Letter of Credit or part of the proceeds of any Loan hereunder
will be used to buy or carry any Margin Stock. Following the application of the
proceeds of each Borrowing, not more than 25% of the value of the assets of any
of the Loan Parties shall consist of Margin Stock.

SECTION 3.14. Certain Representations by Subsidiary Borrowers. Each Subsidiary
Borrower severally represents and warrants that the representations and
warranties set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.06, 3.07, 3.08, 3.09,
3.10 and 3.13 with respect to itself and (if applicable) its Subsidiaries are
true and correct in all material respects (or, in the case of any such
representations and warranties qualified as to materiality, in all respects).

SECTION 3.15. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and applicable Sanctions. None of (a) the Company, any Subsidiary or, to the
knowledge of the Company or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with the
credit facility established hereby, is a Sanctioned Person.

 

Credit Agreement



--------------------------------------------------------------------------------

- 66 -

 

ARTICLE IV

CONDITIONS

SECTION 4.01. Closing Date. The amendment and restatement of the Existing
Four-Year Credit Agreement provided for hereby and the obligations of the
Lenders to make Loans and to issue, amend or (subject to Section 2.20(b)(v))
extend Letters of Credit hereunder shall not become effective until the date
(which shall not be later than July 31, 2014) (the “Closing Date”) on which each
of the following conditions shall be satisfied to the satisfaction of the
Administrative Agent (or waived in accordance with Section 9.02):

(a) Executed Counterparts of this Agreement. The Administrative Agent shall have
received from each of the Company, the Lenders (including any Person that shall
become a Lender hereunder as of the Closing Date) and the Administrative Agent a
counterpart of this Agreement signed on behalf of such party (or written
evidence satisfactory to the Administrative Agent, which may include telecopy or
electronic transmission of a signed signature page to this Agreement, that such
party has signed a counterpart of this Agreement) (and each Person party as a
“Lender” to the Existing Four-Year Credit Agreement immediately prior to the
Closing Date that will not be a Lender hereunder shall have provided to the
Administrative Agent written confirmation of the termination of its commitment
under the Existing Four-Year Credit Agreement as of the Closing Date).

(b) Corporate Documents; Incumbency Certificates. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance satisfactory to the Administrative Agent.

(c) Officer’s Certificate. Each of the conditions set forth in paragraphs (a)
and (b) of Section 4.02 (but without regard to the second parenthetical clause
set forth in Section 4.02(a)) shall be satisfied as of the Closing Date, and the
Administrative Agent shall have received a certificate, dated the Closing Date
and signed by a Responsible Officer, confirming compliance with such conditions.

(d) Opinion of Counsel to Company. The Administrative Agent shall have received
one or more favorable written opinions (addressed to the Administrative Agent
and the Lenders and dated the Closing Date) of counsel to the Company (which may
include the general counsel or other internal counsel of the Company
satisfactory to the Administrative Agent), in form and substance reasonably
satisfactory to the Agents (and the Company hereby instructs such counsel to
deliver such opinion(s)).

(e) Opinion of Special New York Counsel to Administrative Agent. The
Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB as Administrative
Agent, in form and substance satisfactory to the Agents (and JPMCB hereby
instructs such counsel to deliver such opinion).

 

Credit Agreement



--------------------------------------------------------------------------------

- 67 -

 

(f) Repayment of Amounts under Existing Four-Year Credit Agreement. The
Administrative Agent shall have received evidence that the principal of and
interest on outstanding loans, and all accrued fees and all other amounts owing,
under the Existing Four-Year Credit Agreement shall have been (or shall be
simultaneously) paid in full and all commitments to extend credit thereunder of
each lender party thereto that is not a Lender hereunder shall have been
terminated; and, by its execution of this Agreement, each Lender that is party
to the Existing Four-Year Credit Agreement hereby waives any prior notice
requirement with respect to any prepayment of amounts and/or termination of
commitments under such Existing Four-Year Credit Agreement contemplated by this
paragraph (f), which payments and termination will be effective as of the
Closing Date.

(g) Fees and Expenses. The Company shall have paid to the Administrative Agent
for the account of the respective person or persons entitled thereto all such
fees and expenses as it shall have agreed in writing to pay to the Agents, the
Lenders and the Joint Lead Arrangers in connection herewith (including the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent) that are due and payable on or prior
to the Closing Date (and, with respect to such expenses, for which invoices have
been presented to the Company prior to the Closing Date).

(h) Other Documents. The Administrative Agent shall have received such other
documents as are customary for transactions of this type as the Administrative
Agent may reasonably request.

The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and to issue, amend or (subject to
Section 2.20(b)(v)) extend any Letter of Credit, is subject to the satisfaction
of the following conditions (in addition to the satisfaction of the conditions
under Section 4.01 in the case of the initial Borrowing or Letter of Credit
issuance hereunder):

(a) the representations and warranties of the Company and each Subsidiary
Borrower (if any) set forth in this Agreement and the other Loan Documents
(excluding, except in the case of any Borrowing or Letter of Credit issuance on
the Closing Date, those representations and warranties contained in
Section 3.05(b) (but only as to clause (a) of the definition of “Material
Adverse Change”) and Section 3.06(a) and (c)) shall be true and correct in all
material respects (or, in the case of any such representations and warranties
qualified as to materiality, in all respects) on and as of the date of such
Borrowing or the issuance, amendment or extension of such Letter of Credit (or,
if any such representation or warranty is expressly stated to have been made as
of a specified date, as of such specified date); and

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, no Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Company on
the date thereof as to the matters specified in clauses (a) and (b) of the
preceding sentence and (if applicable) by the applicable Subsidiary Borrower of
its representations and warranties set forth in Section 3.14.

 

Credit Agreement



--------------------------------------------------------------------------------

- 68 -

 

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all
Unreimbursed Amounts shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (which shall promptly provide to each
Lender):

(a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, within ten Business Days after the Company shall have filed such
financial statements with the SEC), the audited consolidated balance sheets and
related audited consolidated statements of operations, stockholders’ equity and
cash flows of the Company and its Subsidiaries, in each case as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing in an audit
report to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, within five Business Days after
the Company shall have filed such financial statements with the SEC), the
unaudited consolidated balance sheets and related unaudited statements of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries, in each case as of the end of and for such fiscal quarter, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, in each case certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) (I) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer in form
reasonably satisfactory to the Administrative Agent (i) certifying that no
Default has occurred or, if such a Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Section 6.05 (and, if relevant, providing the information
contemplated in the parenthetical clause of Section 6.05(a)) and (II)
concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of a Financial Officer in form reasonably satisfactory to
the Administrative Agent specifying any changes to the list of Designated
Subsidiaries as of the last day of the fiscal period to which such financial
statements relate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company
with the SEC, any Governmental Authority succeeding to any or all of the
functions of the SEC or any U.S. national securities exchange, or distributed to
its shareholders generally, as the case may be; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 69 -

 

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Designated Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically by posting on an Internet website, and, if
so delivered, shall be deemed to have been furnished by the Company to the
Administrative Agent (and by the Administrative Agent to the Lenders) on the
date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis, and Retrieval system (EDGAR) or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access without charge (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (A) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Company to deliver such paper copies and (B) the Company
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents delivered pursuant to Section 5.01(a) or (b). The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (which shall promptly provide to each Lender) the following
:

(a) prompt written notice of any occurrence of any Default;

(b) prompt written notice of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, would reasonably be
expected to result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $500,000,000; or

(c) within 5 days of any such change or notice, written notice of any change in
the Company’s Index Debt Ratings from S&P and Moody’s, or any notice from either
such agency indicating its cessation of, or its intent to cease, rating the
Company’s debt.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and, in the case of clause (a) or (b), any action taken or
proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Designated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, other than, in the case of clause (b),
the loss of which would not reasonably be expected to result in a Material
Adverse Change; except that, if at the time thereof and immediately after giving
effect thereto no Default has occurred and is continuing, (i) any Designated
Subsidiary may merge with or into the Company; provided that the Company shall
be the surviving entity; (ii) any Designated Subsidiary may merge with or into
any other Subsidiary; provided that such Designated Subsidiary shall be the
surviving entity or, if such Designated Subsidiary is not the surviving entity,
the surviving entity shall be deemed a Designated Subsidiary; and (iii) any
Designated Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Company or to another Designated Subsidiary.

 

Credit Agreement



--------------------------------------------------------------------------------

- 70 -

 

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Designated Subsidiaries to, pay, before the same shall become delinquent or
in default, its obligations, including Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Change, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Designated Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or SAP, as applicable, and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Change;
provided that, for avoidance of doubt, solely with respect to Taxes, an
obligation shall be considered to be delinquent or in default for purposes of
this Section only if there has first been a notice and demand therefor (as
defined in Section 6303 of the Code and similar provisions of Law) by a tax
authority.

SECTION 5.05. Maintenance of Properties. The Company will, and will cause each
of its Designated Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and renewals and
replacements thereof, except, in each case, to the extent that failure to do so
would not be reasonably expected to result in a Material Adverse Change.

SECTION 5.06. Books and Records. The Company will, and will cause each of its
Designated Subsidiaries to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP or SAP, as
applicable, consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Designated
Subsidiary, as the case may be.

SECTION 5.07. Inspection Rights. The Company will, and will cause each of its
Designated Subsidiaries to, permit any representatives designated by any Agent
and/or any Joint Lead Arranger and (at any time a Default exists) any
representatives reasonably designated by any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and other records reasonably requested (other than information subject
to confidentiality restrictions, insurance records and customer-related
information), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Company shall pay the reasonable costs and expenses
of any such visit or inspection, but only if a Default exists at the time
thereof or is discovered as a result thereof (provided that the Company shall
have no responsibility for any such costs and expenses under any other
circumstance).

SECTION 5.08. Compliance with Laws. The Company will, and will cause each of its
Designated Subsidiaries to, comply with all Laws and orders of any Governmental
Authority applicable to it or its property (including applicable Anti-Corruption
Laws, applicable Sanctions and Environmental Laws), and in connection therewith,
the Company will maintain in effect and enforce policies and procedures designed
to ensure compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.

SECTION 5.09. Insurance. The Company will, and will cause each of its Designated
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.

 

Credit Agreement



--------------------------------------------------------------------------------

- 71 -

 

SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes of the Company and its Subsidiaries,
and the Letters of Credit will be used to support the reinsurance operations of
the Company’s Insurance Subsidiaries and for general corporate purposes of the
Company and its Subsidiaries, in each case not in contravention of any Law or
any Loan Document.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan all fees payable hereunder shall have been paid in full
and all Letters of Credit shall have expired or terminated and all Unreimbursed
Amounts shall have been reimbursed, the Company covenants and agrees with the
Lenders that:

SECTION 6.01. Liens. The Company will not, nor will it cause or permit any
Subsidiary Borrower to, create, incur, assume or permit to exist any Lien on
(i) any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof (other than any assignment or sale of such income, revenues or
rights in connection with the sale, assignment or transfer of the underlying
property or asset) or (ii) any Equity Interests of any of the Company’s
Designated Subsidiaries, except in each case:

(a) Liens on any property or assets of (i) the Company existing on the Effective
Date or (ii) any Subsidiary Borrower existing on the date any Subsidiary first
becomes a Subsidiary Borrower, and, if any Subsidiary ceases to be a Subsidiary
Borrower and is subsequently redesignated as a Subsidiary Borrower, Liens on any
property or assets of such Subsidiary Borrower as of the date of such
redesignation;

(b) Liens on any property or assets of any Person existing at the time such
Person is merged or consolidated with or into the Company or any Subsidiary
Borrower, and not created in contemplation of such event;

(c) any Lien existing on any property or assets prior to the acquisition thereof
by the Company or any Subsidiary Borrower; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of the Company or any
Subsidiary Borrower and (iii) such Lien secures only those obligations that it
secures on the date of such acquisition;

(d) Liens on any property or assets acquired, constructed or improved by the
Company or any Subsidiary Borrower; provided that (i) such Liens and the
Indebtedness (including Capital Lease Obligations) secured thereby are incurred
prior to or within 360 days after such acquisition or the completion of such
construction or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such property or assets
and (iii) such Liens shall not apply to any other property or assets of the
Company or any Subsidiary Borrower;

(e) Permitted Encumbrances;

 

Credit Agreement



--------------------------------------------------------------------------------

- 72 -

 

(f) judgment Liens securing judgments not constituting an Event of Default under
Article VII;

(g) Liens arising in connection with Swap Contracts for the purpose of hedging
or mitigating risks to which the Company or any Subsidiary Borrower is exposed
in connection with the conduct of business or the management of assets or
liabilities of the Company or any of its Subsidiaries;

(h) Liens on securities owned by the Company or any Subsidiary Borrower which
are pledged to any Federal Home Loan Bank or other government sponsored entity
to secure advances and extensions of credit made to the Company or any
Subsidiary Borrower in the ordinary course of business by any Federal Home Loan
Bank or by any other government sponsored entity in connection with programs
that are generally available to similarly situated companies in the insurance or
financial services industry;

(i) Liens arising out of deposits of cash or securities into collateral trusts
or reinsurance trusts with ceding companies, insurance regulators or as
otherwise incurred in the ordinary course of business of the Company or any
Subsidiary Borrower;

(j) Liens on any real property and personal property relating thereto securing
Limited Recourse Real Estate Indebtedness of any Subsidiary Borrower;

(k) Liens not otherwise permitted by this Section arising in the ordinary course
of the business of the Company or any Subsidiary Borrower that do not secure any
Indebtedness;

(l) Liens arising out of Securities Transactions entered into in the ordinary
course of business;

(m) Liens on, or sales or transfers of, securitized assets (including notes,
bonds and other securities or accounts receivable) in connection with
securitizations of such assets that in each case are entered into in connection
with the conduct of business or the management of assets or liabilities of the
Company or any of its Subsidiaries; provided that no such Lien shall extend to
or cover any property or assets other than the assets subject to such
securitization (including the proceeds of the foregoing) and related rights
under the securitization documents;

(n) Liens securing obligations in respect of letters of credit issued on behalf
of any Insurance Subsidiary for insurance regulatory or reinsurance purposes;

(o) Liens securing obligations in connection with ordinary course operation of
the affordable housing business of SAFG Retirement Services, Inc. and its
subsidiaries;

(p) Liens on the Equity Interests of direct subsidiaries of AGC Life Insurance
Company;

(q) Liens on intercompany Indebtedness of any Subsidiary Borrower owed to the
Company or any other Subsidiary Borrower;

(r) Liens incurred pursuant to the Loan Documents;

(s) Liens securing Operating Indebtedness;

 

Credit Agreement



--------------------------------------------------------------------------------

- 73 -

 

(t) Liens securing Indebtedness in respect of letters of credit, bankers’
acceptance and/or loan facilities required to support the capital requirements
of Ascot Corporate Name Ltd., as a member of Lloyds of London;

(u) Liens on any assets as security required by applicable Law as a condition to
the transaction of any business;

(v) Liens securing Indebtedness not otherwise permitted by this Section;
provided that the aggregate principal amount of the Indebtedness secured by such
Liens shall not exceed the greater of (i) $6,000,000,000 and (ii) 5% of
Consolidated Net Worth at any one time outstanding; and

(w) any extension, renewal or replacement of the foregoing; provided that the
Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or assets (other than a substitution of like assets) unless such
additional Indebtedness or assets would have been permitted in connection with
the original creation, incurrence or assumption of such Lien.

SECTION 6.02. Fundamental Changes. The Company will not, nor will it cause or
permit any Subsidiary Borrower to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests of any of the Subsidiary Borrowers (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
has occurred and is continuing:

(i) any Subsidiary Borrower may merge with or into the Company; provided that
the Company shall be the surviving entity;

(ii) any Subsidiary Borrower may merge with or into any other Subsidiary;
provided that such Subsidiary Borrower shall be the surviving entity; and

(iii) any Subsidiary Borrower may sell, transfer, lease or otherwise dispose of
its assets to the Company or to another Subsidiary Borrower.

SECTION 6.03. Lines of Business. The Company will not, nor will it cause or
permit any of its Designated Subsidiaries to, engage to any material extent in
any business other than the businesses of the type conducted by the Company and
its Designated Subsidiaries on the date hereof and business activities
reasonably related or incidental thereto (including any new insurance and
reinsurance businesses by any Insurance Subsidiary).

SECTION 6.04. Transactions with Affiliates. The Company will not, nor will it
cause or permit any of its Designated Subsidiaries to, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that: (a) the Company or any Designated Subsidiary may engage in any such
transactions on terms and conditions not less favorable to the Company or such
Designated Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; and (b) the Company or any Designated Subsidiary may
engage in any such transactions with any Subsidiary (but not involving any
Affiliate that is not a Subsidiary).

 

Credit Agreement



--------------------------------------------------------------------------------

- 74 -

 

SECTION 6.05. Financial Covenants.

(a) Consolidated Net Worth. The Company will not permit Consolidated Net Worth
at any time to be less than $61,600,000,000 (minus the net loss (if any)
recognized by the Company in connection with the sale by the Company or any
Subsidiary of the Equity Interests or assets of ILFC in the amount disclosed by
the Company in its consolidated financial statements delivered pursuant to
Section 5.01 (or otherwise disclosed by the Company in a filing with the SEC
delivered pursuant to Section 5.01) and certified by a Financial Officer in the
certificate delivered pursuant to Section 5.01(c) for each relevant fiscal
period).

(b) Consolidated Total Debt to Consolidated Total Capitalization. The Company
will not permit Consolidated Total Debt at any time to exceed 40% of
Consolidated Total Capitalization.

SECTION 6.06. Use of Proceeds in Compliance with Sanctions Laws. The Company
will not request any Borrowing or Letter of Credit, and the Company shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers and employees shall not use, the proceeds of any Borrowing
or Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, that at the time of
such funding, is the subject of applicable Sanctions or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company or any Subsidiary Borrower shall fail to pay any principal of
any Loan or any Unreimbursed Amount when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration or otherwise;

(b) the Company or any Subsidiary Borrower shall fail to pay any interest on any
Loan or Unreimbursed Amount or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) due under any Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of four or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any other Loan Party in or in connection with any Loan Document or
any amendment or modification thereof, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made, deemed made or furnished;

(d) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.03(a) and 5.10 and in Article VI;
(ii) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in

 

Credit Agreement



--------------------------------------------------------------------------------

- 75 -

 

Sections 5.02(b) and 5.02(c) and such failure shall continue unremedied for a
period of three or more Business Days; or (iii) any Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.07 and such failure shall continue unremedied for a period of five or
more Business Days after notice thereof from the Administrative Agent to the
Company (given at the request of any Lender);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article) and such failure shall continue
unremedied for a period of 30 or more days after notice thereof from the
Administrative Agent to the Company (given at the request of any Lender);

(f) (i) the Company or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents or if
the governing documents do not contain a grace period, two days after the
Company or such Subsidiary is given notice of such failure); or (ii) any event
or condition occurs that results in any Material Indebtedness becoming due prior
to its scheduled maturity; provided that this subclause (ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Designated Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Designated Subsidiary or for a
substantial part of the assets of the Company or any Designated Subsidiary, and,
in any such case, such proceeding or petition shall continue undismissed for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) the Company or any Designated Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Designated Subsidiary or for a
substantial part of the assets of the Company or any Designated Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against the Company and/or its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment, and such judgment and/or judgments either is or are, as
applicable, for (i) the payment of money in an aggregate amount in excess of
$750,000,000 (or its equivalent in any other currency) or (ii) injunctive relief
and would reasonably be expected to result in a Material Adverse Change;

 

Credit Agreement



--------------------------------------------------------------------------------

- 76 -

 

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Change;

(k) the obligations of the Company with respect to Letters of Credit for which
any Subsidiary is named as an applicant hereunder or, at any time a Subsidiary
Borrower shall be party to this Agreement, the guarantee of the Company under
Article X shall cease to be in full force and effect (other than in accordance
with the terms hereof), or the Company shall deny in writing that it has any
liability with respect to such Letters of Credit or under such guarantee; or

(l) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately;
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company and the Subsidiary
Borrowers accrued hereunder, shall become due and payable immediately; and
(iii) require that the Company Cash Collateralize its L/C Obligations (in an
amount equal to the then Outstanding Amount thereof plus any accrued and unpaid
interest thereon), in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties, anything
contained herein to the contrary notwithstanding; and in case of any event with
respect to the Company described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Company and the Subsidiary Borrowers accrued hereunder, shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case, without further act of the Administrative Agent or any
Lender and without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Loan Parties, anything contained herein to the
contrary notwithstanding.

ARTICLE VIII

AGENTS

Each of the Lenders hereby irrevocably appoints the Administrative Agent and
each Several L/C Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent and/or such Several L/C Agent, as
applicable, to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent or such Several L/C Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not such Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with,
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not
such Agent hereunder.

 

Credit Agreement



--------------------------------------------------------------------------------

- 77 -

 

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing by the Required Lenders and (c) except as expressly set
forth herein and in the other Loan Documents, no Agent shall have any duty to
disclose, or be liable for the failure to disclose, any information relating to
any Borrower or any of its Subsidiaries that is communicated to or obtained by
the Person serving as such Agent or any of its Affiliates in any capacity. No
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders or in the absence of its own gross
negligence or wilful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Borrowers or a Lender, and no Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein or therein, other than (in the case
of the Administrative Agent) to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company; provided that if the Person acting as the
Administrative Agent at any time is also acting as a Several L/C Agent, such
Person shall also resign as such Several L/C Agent at such time. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor Administrative Agent (which Person shall also be
appointed as a successor Several L/C Agent, if applicable). If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent (and, if applicable,
successor Several L/C Agent) which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, in each case with a combined capital
and surplus of at least $500,000,000. Upon the acceptance of its appointment as
Administrative Agent

 

Credit Agreement



--------------------------------------------------------------------------------

- 78 -

 

(and, if applicable, Several L/C Agent) hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent (and, if applicable,
Several L/C Agent) and the retiring Administrative Agent (and, if applicable,
Several L/C Agent) shall be discharged from its duties and obligations hereunder
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the Administrative Agent’s (and, if
applicable, Several L/C Agent’s) resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent (and, if applicable, Several L/C Agent).

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, all L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Agents under Sections 2.04, 2.20(c) and 9.03) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each
Agent to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Agents, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Agents under Sections 2.04, 2.20(c) and 9.03. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any other Agent any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any other Agent or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any other
Agent in any such proceeding.

Notwithstanding anything to the contrary contained herein, the Joint Lead
Arrangers, the Syndication Agent and the Co-Documentation Agents named on the
cover page of this Agreement shall not have any duties or liabilities under this
Agreement (except in their capacity, if any, as Lenders).

 

Credit Agreement



--------------------------------------------------------------------------------

- 79 -

 

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, to the applicable address
or telecopier number for the applicable Person in Schedule 9.01. Notices
pursuant to this paragraph (a) sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopy shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Loan Parties and the Required Lenders or by the Loan Parties
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

 

Credit Agreement



--------------------------------------------------------------------------------

- 80 -

 

(ii) reduce the principal amount of any Loan or any Unreimbursed Amount or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the applicable Borrower to pay interest at the Default Rate);

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or any Unreimbursed Amount, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby;

(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(vi) release the Company from its guarantee obligations under Article X or from
its obligations with respect to Letters of Credit for which any Subsidiary is
named as an applicant hereunder, without the written consent of each Lender;

and provided further that no such agreement shall (A) amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or amend,
modify or waive any provision of Section 2.18 without the prior written consent
of the Administrative Agent or (B) amend, modify or otherwise affect the rights
or duties of any other Agent hereunder without the prior written consent of such
other Agent.

Anything in this Agreement to the contrary notwithstanding, (x) no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders under such Tranche shall have
concurred with such waiver or modification, (y) no waiver or modification of any
provision of this Agreement or any other Loan Document that relates to Letters
of Credit issued under the NAIC Tranche shall be effective unless the Required
Lenders under the NAIC Tranche shall have concurred with such waiver or
modification and (z) no waiver or modification of any provision of this
Agreement or any other Loan Document that relates to Letters of Credit issued
under the Non-NAIC Tranche shall be effective unless the Required Lenders under
the Non-NAIC Tranche shall have concurred with such waiver or modification.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company agrees to pay or reimburse (i) all
reasonable out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or

 

Credit Agreement



--------------------------------------------------------------------------------

- 81 -

 

waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (ii) all out-of-pocket
expenses incurred by any Agent or any Lender, including the fees, charges and
disbursements of any counsel for any Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or the Letters of Credit issued hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof, including in each case the fees, charges and disbursements of
counsel, accountants, financial advisors and other experts engaged by the Agents
or the Required Lenders (including the allocated fees of in-house counsel). This
Section shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(b) Indemnification by Company. The Company agrees to indemnify each Agent, each
Joint Lead Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use or intended use of
the proceeds therefrom or any Letter of Credit or the use or intended use
thereof, (iii) any transfer, sale, delivery, surrender or endorsement of any
draft, demand, certificate or other document presented under any Letter of
Credit, (iv) any independent undertakings issued by the beneficiary of any
Letter of Credit, (v) any unauthorized communication or instruction (whether
oral, telephonic, written, telegraphic, facsimile or electronic) regarding any
Letter of Credit or error in computer transmission, (vi) an adviser, confirmer
or other nominated person seeking to be reimbursed, indemnified or compensated
in respect of any Letter of Credit, (vii) any third party seeking to enforce the
rights of an applicant, beneficiary, nominated person, transferee or assignee of
proceeds of any Letter of Credit, (viii) the fraud, forgery or illegal action of
parties other than the Indemnitees with respect to any Letter of Credit,
(ix) the enforcement of this Agreement or any rights or remedies under or in
connection with any Letter of Credit Document or (x) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party, the Company or any of its Subsidiaries); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence, bad faith or wilful
misconduct of such Indemnitee or (y) any action, suit, proceeding or claim
solely among Indemnitees that does not involve an act or omission of the Company
or any of its Subsidiaries, other than any such action, suit, proceeding or
claim against the Administrative Agent, the Syndication Agent, any
Co-Documentation Agent or any Joint Lead Arranger in its capacity, or in
fulfilling its role, as Administrative Agent, Syndication Agent,
Co-Documentation Agent or Joint Lead Arranger under this Agreement. This Section
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to any Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent in its capacity as such.

 

Credit Agreement



--------------------------------------------------------------------------------

- 82 -

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use or the
intended use of the proceeds thereof or any Letter of Credit or the use or the
intended use thereof.

(e) Use of Information. No Person indemnified under paragraph (b) of this
Section shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement other than
for direct or actual damages resulting from the gross negligence or wilful
misconduct of such indemnified Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(f) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the Lenders and the Joint Lead Arrangers) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, its interests in Letters of Credit and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to (I) a Lender, an Affiliate of a Lender or an Approved Fund or
(II) if an Event of Default has occurred and is continuing, any other assignee;
and provided, further, that the Company shall be deemed to have consented to any
such assignment requiring its consent under this clause (A) unless it shall
object thereto by written notice to the Administrative Agent within 15 Business
Days after having received written notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s applicable Commitment, the amount of such Commitment of the
assigning Lender subject to each

 

Credit Agreement



--------------------------------------------------------------------------------

- 83 -

 

such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company (except if an Event of
Default has occurred and is continuing) and the Administrative Agent otherwise
consent (which consent shall not be unreasonably withheld);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to any Tranche, except that this clause (B) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations under
different Tranches on a non-pro rata basis;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable Laws, including Federal and state securities Laws; and

(E) no such assignment shall be made to (I) the Company or any of the Company’s
Affiliates or Subsidiaries, (II) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subclause (II), (III)
a natural person or a corporation, limited liability company, trust or other
entity owned, operated or established for the primary benefit of a natural
person and/or family members or relatives of such person or (IV) in the case of
an assignment of rights and obligations under the NAIC Tranche, any Person which
is a Non-NAIC Approved Bank (unless such Non-NAIC Approved Bank shall have in
effect a Confirming Bank Agreement or Limited Fronting Lender Agreement, in each
case, with a Person or Lender, as applicable, which is a NAIC Approved Bank).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as a non-fiduciary agent of the Loan Parties, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, the principal amount of the Loans owing to
and the Letters of Credit issued by, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Loan Parties, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Loan Party and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

Credit Agreement



--------------------------------------------------------------------------------

- 84 -

 

(v) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(b), 2.15(e), 2.20(c) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Participations. Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments, the Loans
owing to it and its interests in Letters of Credit); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) shall be subject to the requirements and limitations therein,
including the requirements under Section 2.14(f) (it being understood that the
documentation required under Section 2.14(f) shall be delivered to the
participating Lender); (B) agrees to be subject to the provisions of
Sections 2.15 and 2.16 as if it were an assignee under paragraph (b) of this
Section; and (C) shall not be entitled to receive any greater payment under
Section 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 9.09 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.15(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, Letters of Credit or other obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitment, Loan, promissory note,
Letter of Credit or other obligations under any Loan Document) except if
additional payments under Sections 2.12 and 2.14 are requested with respect to
such Participant and except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, promissory note, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or to the extent required to establish an

 

Credit Agreement



--------------------------------------------------------------------------------

- 85 -

 

exemption or withholding under FATCA. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

SECTION 9.05. Survival. All representations and warranties made by the Loan
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement, the making by the Lenders
of any Loans and the issuance, amendment or extension of any Letters of Credit,
regardless of any investigation made by or on behalf of any Lender and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan, any Unreimbursed
Amount or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and so long as the Commitments and
Letters of Credit have not expired or been terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, any assignment of rights by, or replacement of, a Lender,
the expiration or termination of the Commitments and the Letters of Credit, the
repayment, satisfaction or discharge of all Obligations under the Loan
Documents, the invalidity or unenforceability of any term or provision of any
Loan Document or any investigation made by or on behalf of any Lender.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Credit Agreement



--------------------------------------------------------------------------------

- 86 -

 

SECTION 9.08. Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

SECTION 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates are authorized at any time and from
time to time, to the fullest extent permitted by Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender and its
Affiliates to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party hereunder and under the other Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Loan Party or
its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

Credit Agreement



--------------------------------------------------------------------------------

- 87 -

 

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’ Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the NAIC), (c) to
the extent required by any applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement in writing containing provisions substantially the
same as those of this paragraph and for the benefit of the Loan Parties, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative other transaction under which payments are to be made by reference to
any Borrower and its obligations, this Agreement or payments hereunder, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this paragraph or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company. In the event that
the Administrative Agent or any Lender becomes legally compelled to disclose any
confidential Information pursuant to clause (c) of this Section, the
Administrative Agent or such Lender shall, to the extent permitted by Law, give
prompt written notice of that fact to the Company prior to the disclosure, and
in the event that the Company shall advise the Administrative Agent or such
Lender that it will seek an appropriate remedy to prevent or limit such
disclosure, the Administrative Agent or such Lender, as applicable, shall
cooperate reasonably (at the expense of the Company) with the Company in seeking
such remedy. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company, its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of written information
received from the

 

Credit Agreement



--------------------------------------------------------------------------------

- 88 -

 

Company after the date hereof, such information is clearly identified at or
prior to the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with said Act.

SECTION 9.15. No Advisory or Fiduciary Relationships. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Lenders and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Company and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Joint Lead Arrangers, on the other
hand, (ii) each Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Lenders and the Joint Lead
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its Affiliates, or any other Person and (ii) none of the Administrative Agent,
the Lenders and the Joint Lead Arrangers has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and none of the Administrative Agent, the Lenders

 

Credit Agreement



--------------------------------------------------------------------------------

- 89 -

 

and Joint Lead Arrangers has any obligation to disclose any of such interests to
the Company or its Affiliates. To the fullest extent permitted by Law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Joint Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.16. Effect of Amendment and Restatement. Upon the Closing Date, this
Agreement shall amend, and restate as amended, the Existing Four-Year Credit
Agreement, but shall not constitute a novation thereof or in any way impair or
otherwise affect the rights or obligations of the parties thereunder (including
with respect to Loans and representations and warranties made thereunder) except
as such rights or obligations are amended or modified hereby. The Existing
Four-Year Credit Agreement as amended and restated hereby shall be deemed to be
a continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Four-Year
Credit Agreement not amended and restated in connection with the entry of the
parties into this Agreement shall remain in full force and effect, each in
accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Existing Four-Year Credit Agreement contained herein
were set forth in an amendment to the Existing Four-Year Credit Agreement in a
customary form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Four-Year Credit Agreement or such document, instrument
or agreement or as otherwise agreed by the required parties hereto or thereto.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee. The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of each Subsidiary Borrower strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Company hereby further agrees that if any
Subsidiary Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations of
such Subsidiary Borrower, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of such Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 10.02. Obligations Unconditional. The obligations of the Company under
Section 10.01 are absolute, irrevocable and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
the Subsidiary Borrowers under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable Law, irrespective of any Law of any
jurisdiction or any other event affecting any term of any Guaranteed Obligation
or any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Article that the obligations of the Company hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Company hereunder,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

Credit Agreement



--------------------------------------------------------------------------------

- 90 -

 

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Subsidiary Borrower under this Agreement or any other agreement or instrument
referred to herein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.

SECTION 10.03. Reinstatement. The obligations of the Company under this Article
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Subsidiary Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Company agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.

SECTION 10.04. Subrogation. The Company hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 10.01, whether by subrogation or otherwise, against any
Subsidiary Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

SECTION 10.05. Remedies. The Company agrees that, as between the Company and the
Lenders, the obligations of any Subsidiary Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VII) for purposes of Section 10.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against such Subsidiary Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by such Subsidiary Borrower) shall forthwith become due and payable
by the Company for purposes of Section 10.01.

SECTION 10.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERICAN INTERNATIONAL GROUP, INC.

By

 

/s/ Monika M. Machon

Name:

  Monika M. Machon

Title:

  Senior Vice President and Treasurer U.S. Federal Tax Identification No.:
13-2592361

 

Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS NONE AS OF THE DATE HEREOF

 

 

Credit Agreement



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent and a Several L/C Agent

By   /s/ Melvin Jackson   Name: Melvin Jackson   Title: Executive Director

 

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender, Syndication Agent and a Several L/C Agent

By   /s/ Maureen P. Maroney   Name: Maureen P. Maroney   Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, NATIONAL ASSOCIATION By   /s/ William Maag   Name: William Maag
  Title: Senior Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By   /s/ Jason Cassity   Name: Jason Cassity   Title:
Director

 

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By   /s/ Ronnie Glenn   Name: Ronnie Glenn   Title: Vice
President

 

Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By   /s/ Joseph M. Malley   Name: Joseph M. Malley   Title: Managing
Director By   /s/ Riad Jafarov   Name: Riad Jafarov   Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH By   /s/ Doreen Barr   Name: Doreen Barr  
Title: Authorized Signatory By   /s/ William O’Daly   Name: William O’Daly  
Title: Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By   /s/ Virginia Cosenza   Name: Virginia
Cosenza   Title: Vice President By   /s/ Ming K. Chu   Name: Ming K. Chu  
Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By   /s/ Mark Walton   Name: Mark Walton   Title:
Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By   /s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By   /s/ Patrizia Lloyd   Name: Patrizia Lloyd   Title:
Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By   /s/ Steven Aloupis   Name: Steven Aloupis   Title:
Managing Director By   /s/ Hsing H. Huang   Name: Hsing H. Huang   Title:
Associate Director

 

Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By   /s/ Karen Beatty   Name: Karen Beatty  
Title: Director

 

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By   /s/ Inna Kotsubey   Name: Inna Kotsubey  
Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/ Casey P. Kelly   Name: Casey P.
Kelly   Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED

By   /s/ Robert Grillo   Name: Robert Grillo   Title: Director

 

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By   /s/ Shakil Y. Ahmed   Name: Shakil Y.
Ahmed   Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH By   /s/ Qing
Hong   Name: Qing Hong   Title: Deputy General Manager

 

Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V. By   /s/ M. E. R. Sharman   Name: M. E. R. Sharman   Title:
Managing Director By   /s/ Geraldine P. Kelly   Name: Geraldine P. Kelly  
Title: Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By   /s/ David Lim   Name: David Lim   Title: Authorized
Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED By   /s/ Helen Hsu   Name: Helen Hsu   Title:
Director

 

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By   /s/ Morey Wade   Name: Morey Wade   Title:
Relationship Manager, Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE By   /s/ William Aishton   Name: William Aishton   Title:
Director

 

Credit Agreement



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY By   /s/ Kimberly R. Costa   Name: Kimberly
R. Costa   Title: Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By   /s/ Alan Krouk   Name: Alan Krouk  
Title: Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By   /s/ Michael Pensari   Name: Michael Pensari  
Title: Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By   /s/ Thane Rattew   Name: Thane Rattew   Title:
Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC By   /s/ Stephen Giacolone   Name: Stephen Giacolone  
Title: Assistant Vice President

 

By   /s/ Daven Popat   Name: Daven Popat   Title: Senior Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC By   /s/ Sean Kelly   Name: Sean Kelly  
Title: Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH By   /s/ Jorge Wilmer   Name: Jorge Wilmer  
Title: Managing Director By   /s/ Maria Lago   Name: Maria Lago   Title:
Director

 

Credit Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY By   /s/ Ashley J.S. Thompson   Name:
Ashley J.S. Thompson   Title: AVP, Relationship Manager

 

Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH By   /s/ Pamela Snyder   Name: Pamela Snyder   Title:
Managing Director By   /s/ Nicholas Zangari   Name: Nicholas Zangari   Title:
Associate

 

Credit Agreement



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND By   /s/ Ford Young   Name: Ford
Young   Title: Director By   /s/ Ricardo Nunes   Name: Ricardo Nunes   Title:
Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Name of Lender

   NAIC Tranche
Commitment ($)      Non-NAIC Tranche
Commitment ($)      Total Commitment ($)  

JPMORGAN CHASE BANK, N.A.

   $ 177,500,000       $ 0       $ 177,500,000   

CITIBANK, N.A.

   $ 177,500,000       $ 0       $ 177,500,000   

SANTANDER BANK, NATIONAL ASSOCIATION

   $ 162,500,000       $ 0       $ 162,500,000   

BANK OF AMERICA, N.A.

   $ 162,500,000       $ 0       $ 162,500,000   

BARCLAYS BANK PLC

   $ 162,500,000       $ 0       $ 162,500,000   

BNP PARIBAS

   $ 162,500,000       $ 0       $ 162,500,000   

CREDIT SUISSE AG, NEW YORK BRANCH

   $ 162,500,000       $ 0       $ 162,500,000   

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 162,500,000       $ 0       $ 162,500,000   

GOLDMAN SACHS BANK USA

   $ 162,500,000       $ 0       $ 162,500,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 162,500,000       $ 0       $ 162,500,000   

MORGAN STANLEY BANK, N.A.

   $ 162,500,000       $ 0       $ 162,500,000   

ROYAL BANK OF CANADA

   $ 162,500,000       $ 0       $ 162,500,000   

STANDARD CHARTERED BANK

   $ 162,500,000       $ 0       $ 162,500,000   

THE ROYAL BANK OF SCOTLAND PLC

   $ 162,500,000       $ 0       $ 162,500,000   

U.S. BANK NATIONAL ASSOCIATION

   $ 162,500,000       $ 0       $ 162,500,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 162,500,000       $ 0       $ 162,500,000   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 92,500,000       $ 0       $ 92,500,000   

 

Schedule 2.01 to Credit Agreement



--------------------------------------------------------------------------------

- 2 -

 

Name of Lender

   NAIC Tranche
Commitment ($)      Non-NAIC Tranche
Commitment ($)      Total Commitment ($)  

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

   $ 92,500,000       $ 0       $ 92,500,000   

ING BANK N.V.

   $ 0       $ 92,500,000       $ 92,500,000   

MIZUHO BANK, LTD.

   $ 92,500,000       $ 0       $ 92,500,000   

NATIONAL AUSTRALIA BANK LIMITED

   $ 92,500,000       $ 0       $ 92,500,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 92,500,000       $ 0       $ 92,500,000   

SOCIETE GENERALE

   $ 92,500,000       $ 0       $ 92,500,000   

STATE STREET BANK AND TRUST COMPANY

   $ 92,500,000       $ 0       $ 92,500,000   

SUMITOMO MITSUI BANKING CORPORATION

   $ 92,500,000       $ 0       $ 92,500,000   

THE BANK OF NEW YORK MELLON

   $ 92,500,000       $ 0       $ 92,500,000   

THE BANK OF NOVA SCOTIA

   $ 92,500,000       $ 0       $ 92,500,000   

LLOYDS TSB BANK PLC

   $ 67,500,000       $ 0       $ 67,500,000   

NOMURA CORPORATE FUNDING AMERICAS, LLC

   $ 0       $ 67,500,000       $ 67,500,000   

UNICREDIT BANK AG, NEW YORK BRANCH

   $ 67,500,000       $ 0       $ 67,500,000   

MANUFACTURERS AND TRADERS TRUST COMPANY

   $ 50,000,000       $ 0       $ 50,000,000   

NATIXIS, NEW YORK BRANCH

   $ 50,000,000       $ 0       $ 50,000,000   

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

   $ 0       $ 50,000,000       $ 50,000,000      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 3,790,000,000.00       $ 210,000,000       $ 4,000,000,000.00   

 

Schedule 2.01 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01A

Existing Operating Indebtedness

 

Description

   03/31/2014
(in millions)  

Debt of Subsidiaries:

   $ 15   

Debt of Consolidated Investments:

   $ 1,805   

 

Schedule 2.01A to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Existing Letters of Credit

 

Several L/C Agent

   Letter of Credit Ref. No.    Date of Expiry    Amount  

JPMorgan Chase Bank, N.A.

   S-932033    December 30, 2014    $ 7,000,000.00   

JPMorgan Chase Bank, N.A.

   S-932034    December 30, 2014    $ 41,000,000.00   

JPMorgan Chase Bank, N.A.

   S-932036    December 30, 2014    $ 5,000,000.00   

 

Schedule 2.01B to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 9.01

Notice Information

I. Company:

American International Group, Inc.

175 Water Street

New York, New York 10038

Attention: Jeffrey Lanning, Head of Global Bank Relations

Fax No.: 866-375-0048

Telephone No.: 212-770-6840

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Erik Lindauer

Fax No.: 212-291-9090

Telephone No.: 212-558-3548

II. Administrative Agent:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Vashni Whittaker

Fax No.: 713-750-2223

Telephone No.: 713-483-1080

with a copy to:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Lydia Gomez

Fax No.: 713-750-2223

Telephone No.: 713-750-2531

If such notice relates to Loans or Letters of Credit denominated in a Foreign
Currency, with a copy to:

JPMorgan Europe Limited, Loans Agency

25 Bank Street, Floor 6

Canary Wharf

London, E145JP, United Kingdom

Attention: Loans Agency

Fax No.: +44 20 7777 2360

 

Schedule 9.01 to Credit Agreement



--------------------------------------------------------------------------------

- 2 -

 

III. Several L/C Agents:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Vashni Whittaker

Fax No.: 713-750-2223

Telephone No.: 713-483-1080

with a copy to:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Lydia Gomez

Fax No.: 713-750-2223

Telephone No.: 713-750-2531

Citibank, N.A.

1615 Brett Road Building III

New Castle, DE 19720

Attention: Tamada Vijay

Fax No: (646)-274-5000

Telephone No: (201) 472-4408

IV. Lenders

Initially, as provided in the relevant Lender’s Administrative Questionnaire

 

Schedule 9.01 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF ASSIGNMENT AND ASSUMPTION]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit, guarantees
and swingline loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.        Assignor:    _______________________________________________ 2.   
Assignee:    _______________________________________________       [and is an
[Affiliate][Approved Fund] of [identify Lender]]1 3.    Borrower(s):    American
International Group, Inc. and (if applicable) certain subsidiaries thereof 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The $4,000,000,000 Second
Amended and Restated Credit Agreement dated as of June 19, 2014 among American
International Group, Inc., the Subsidiary Borrowers party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and each
Several L/C Agent party thereto.

 

1  Select as applicable.

 

Assignment and Assumption



--------------------------------------------------------------------------------

- 2 -

 

 

6. Assigned Interest:

 

Assignor

  

Assignee

  

Tranche
Assigned2

  

Aggregate Amount
of Commitment/
Loans/ Interests in
Letters of Credit for
all Lenders

  

Amount of
Commitment/
Loans/Interests in
Letters of Credit
Assigned

  

Percentage Assigned of
Commitment/Loans/
Interests in Letters of
Credit

         $                        $                        %         
$                        $                        %         
$                        $                        %

Effective Date:                     , 201_ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

2  To be either NAIC Tranche or Non-NAIC Tranche.

 

Assignment and Assumption



--------------------------------------------------------------------------------

- 3 -

 

 

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By       Title:

 

[Consented to:]4 AMERICAN INTERNATIONAL GROUP, INC. By       Title:

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements, if any, under the Credit Agreement including Section 9.04(b)
thereof (subject to such consents, if any, as may be required under such
Section 9.04(b)), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest and (vii) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Assignment and Assumption



--------------------------------------------------------------------------------

- 2 -

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF SUBSIDIARY BORROWER DESIGNATION]

SUBSIDIARY BORROWER DESIGNATION

                    , 201_

To JPMorgan Chase Bank, N.A.,

as Administrative Agent

[Address]

Attention:

Re: Subsidiary Borrower Designation

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 19, 2014 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group Inc. (the “Company”),
the Subsidiary Borrowers party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), and each
Several L/C Agent party thereto. Capitalized terms used but not defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement.

The Company hereby designates [            ] (the “Designated Subsidiary”), a
wholly-owned Domestic Subsidiary of the Company and a [corporation/limited
liability company] duly organized under the laws of State of [            ], as
a Subsidiary Borrower in accordance with Section 2.19(a) of the Credit Agreement
until such designation is terminated in accordance with Section 2.19(c) thereof.

The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement, adheres to the Credit Agreement and agrees and
confirms that, upon your execution and return to the Company of the enclosed
copy of this Subsidiary Borrower Designation, it shall be a Subsidiary Borrower
for purposes of the Credit Agreement and agrees to be bound by and perform and
comply with the terms and provisions of the Credit Agreement applicable to it as
if it had originally executed the Credit Agreement as a Subsidiary Borrower.

The Company hereby confirms and agrees that, after giving effect to this
Subsidiary Borrower Designation, the Guarantee of the Company contained in
Article X of the Credit Agreement shall apply to all of the obligations of the
Designated Subsidiary under the Credit Agreement.

The Designated Subsidiary hereby represents and warrants:

1. Each of the representations and warranties set forth in Section 3.14 of the
Credit Agreement is true and correct in all material respects (or, in the case
of any such representations and warranties qualified as to materiality, in all
respects), in each case as it relates to the Designated Subsidiary and its
subsidiaries;

2. The Designated Subsidiary’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Section 9.01 of the Credit Agreement
to it at its “Address for Notices” specified on the signature pages below; and

 

Subsidiary Borrower Designation



--------------------------------------------------------------------------------

- 2 -

 

3. The Designated Subsidiary shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 2.19(b) of the
Credit Agreement.

The designation of the Designated Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Designation
Effective Date”) on which the Administrative Agent accepts this Subsidiary
Borrower Designation as provided on the signature pages below. As of the
Designation Effective Date, the Designated Subsidiary shall be entitled to the
rights, and subject to the obligations, of a Subsidiary Borrower. Except as
expressly herein provided, the Credit Agreement shall remain unchanged and in
full force and effect.

The Designated Subsidiary hereby agrees that this Subsidiary Borrower
Designation, the Credit Agreement and the promissory notes (if any) executed and
delivered by the Designated Subsidiary pursuant to the Credit Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
The Designated Subsidiary hereby submits to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America, in each
case sitting in New York County, and any appellate court from any thereof, for
the purposes of all legal proceedings arising out of or relating to this
Subsidiary Borrower Designation, the Credit Agreement or the transactions
contemplated thereby. THE DESIGNATED SUBSIDIARY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY BORROWER
DESIGNATION, THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.

 

Subsidiary Borrower Designation



--------------------------------------------------------------------------------

- 3 -

 

IN WITNESS WHEREOF, the Company and the Designated Subsidiary have caused this
Subsidiary Borrower Designation to be duly executed and delivered as of the day
and year first above written.

 

AMERICAN INTERNATIONAL GROUP, INC. By       Name:   Title:

 

DESIGNATED SUBSIDIARY

[NAME OF SUBSIDIARY],

a              [corporation/limited liability company]

By:       Name:   Title:

 

Address for Notices _________________________ _________________________
_________________________ Attention: _________________ Fax No:
___________________ Telephone No.: _____________

 

With a copy to: American International Group, Inc. [                    ]
[                    ] Attention: [_________________] Fax No.:
[__________________] Telephone No.: [_____________]

 

Subsidiary Borrower Designation



--------------------------------------------------------------------------------

- 4 -

 

 

ACCEPTED:

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By       Name:   Title:

 

Subsidiary Borrower Designation



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF SUBSIDIARY BORROWER TERMINATION NOTICE]

SUBSIDIARY BORROWER TERMINATION NOTICE

                    , 201_

To: JPMorgan Chase Bank, N.A.,

as Administrative Agent

[Address]

Attention: [            ]

Re: Subsidiary Borrower Termination Notice

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 19, 2014 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A. as the Administrative Agent, and each Several L/C
Agent party thereto. Terms used herein having the meanings assigned to them in
the Credit Agreement.

The Company hereby gives notice pursuant to Section 2.19(c) of the Credit
Agreement that, effective as of the date hereof, [            ] (the “Subsidiary
Borrower”) is terminated as a Subsidiary Borrower under the Credit Agreement and
all commitments by the Lenders to make Loans to the Subsidiary Borrower under
the Credit Agreement are hereby terminated.

Pursuant to Section 2.19(c) of the Credit Agreement, the Company hereby
certifies that there are no outstanding Loans made to the Subsidiary Borrower,
any unpaid interest thereon or any other amounts owing by the Subsidiary
Borrower under the Credit Agreement and the other Loan Documents.

All obligations of the Subsidiary Borrower arising in respect of any period in
which the Subsidiary Borrower was, or on account of any action or inaction taken
by the Subsidiary Borrower as, a Subsidiary Borrower under the Credit Agreement
(and the guarantee of the Company of such obligations pursuant to Article X of
the Credit Agreement) shall survive the termination effected by this notice.

 

AMERICAN INTERNATIONAL GROUP, INC. By       Name:   Title:

 

Subsidiary Borrower Termination Notice



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Promissory Note]

PROMISSORY NOTE

 

[$][€][£][¥][            ]   

[            ], 201[_]

New York, New York

FOR VALUE RECEIVED, [NAME OF BORROWER], a [            ] [corporation/limited
liability company] (the “Borrower”), hereby promises to pay to [NAME OF LENDER]
(the “Lender”), at such of the offices of JPMorgan Chase Bank, N.A. as shall be
notified to the Borrower from time to time, the principal sum of [$][€][£][¥]
[            ] (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Class, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Lender to
the Borrower.

This Note evidences Loans made by the Lender to the Borrower under the Second
Amended and Restated Credit Agreement dated as of June 19, 2014 (as modified and
supplemented and in effect from time to time, the “Credit Agreement”) among the
Company, the Subsidiary Borrowers party thereto, the lenders party thereto
(including the Lender), JPMorgan Chase Bank, N.A., as Administrative Agent, and
each Several L/C Agent party thereto. Terms used but not defined in this Note
have the respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 9.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

[NAME OF BORROWER] By       Name:   Title:

 

Promissory Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences Loans made, continued or converted under the
within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below, subject to
the continuations, conversions and payments and prepayments of principal set
forth below:

 

Date

  

Principal
Amount of

Loan

  

Class

of

Loan

  

Type

of

Loan

  

Interest

Rate

  

Duration of
Interest Period
(if any)

  

Amount Paid,
Prepaid, Continued
or Converted

  

Notation
Made by

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
              

 

Promissory Note



--------------------------------------------------------------------------------

EXHIBIT D

FORMS OF U.S. TAX CERTIFICATES

[See Attached Forms]

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF U.S. TAX CERTIFICATE]

(FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 19, 2014 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”), and each Several L/C Agent party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) and interests in
Letters of Credit in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on United States Internal Revenue
Service Form W-8BEN or W-8BEN-E (as applicable). By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                     , 201_

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 19, 2014 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”), and each Several L/C Agent party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) and interests in Letters of
Credit in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)) and interests in Letters of Credit, (iii) with
respect to the extension of credit pursuant to the Credit Agreement, neither the
undersigned nor any of its partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Company with
United States Internal Revenue Service Form W-8IMY accompanied by a United
States Internal Revenue Service Form W-8BEN or W-8BEN-N (as applicable) from
each of its partners/members claiming the portfolio interest exemption and
exemption from FATCA withholding. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                     , 201_

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 19, 2014 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”), and each Several L/C Agent party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on United States Internal Revenue Service Form W-8BEN or
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                     , 201_

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 19, 2014 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”), and each Several L/C Agent party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with United States
Internal Revenue Service Form W-8IMY accompanied by a United States Internal
Revenue Service Form W-8BEN or W-8BEN-E (as applicable) from each of its
partners/members claiming the portfolio interest exemption and exemption from
FATCA withholding. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                     , 201_

 

U.S. Tax Certificate